0010213232             Case MDL No. 287345Document
                                          6789ÿ778ÿ676721-3
                                                        7ÿ7ÿÿFiled
                                                                     78ÿ811/10/20
                                                                           785ÿ6767ÿÿ66 51 of 89
                                                                                            Page

                                   ./012 3045167ÿ 96:;:6:07ÿ <0;4 =5>ÿ?/6
                                         @ABCDEÿGCHCDIÿJBICKBLCÿMNOKCÿ
                              PDICDKAÿJBICKBLCÿNQÿRBLSBTHAÿUGNOCSDKAÿJBVBIBNAÿUWXXÿ
                                MYZY[ÿJ\M]^_ÿ̀\aÿMbG^ÿcdÿWdefgLVgfWfhf
 ijkkjlÿjnÿolÿpqÿrstuÿvwxjÿyxuz{tnkÿ|yÿjnÿol                                  onjÿvwljzÿÿ
 }kkw~jzÿnuÿÿ                                                               {xsÿjozÿylownwÿ
 o{kjÿ ÿyjnwnwuÿuxÿjupol                                           ion{xjÿuÿ{wnÿÿyxuqÿoo~jÿyxuzq
                                                                              |wowlwnsÿ
                                                                              {xwkzwtnwuÿqqÿupjxjnÿjjzon
 EDQDAEHAC
 MNKHÿ̀BKDÿKNCDLCBNAÿYAL
 HBACBQQ
 JHAHÿDIID                                                     xjxjkjnjzÿsJHAHÿDIIDÿÿ
                                                                               yÿ
 HBACBQQ
 RBLSBTHAÿGCHCDÿNQ
 qÿ
 EDQDAEHAC
 MSDTOHKEÿYAL
 EDQDAEHAC
 _ LNÿ̀BKDÿKNEOLCIÿ[
 EDQDAEHAC
 HCBNAHÿ̀NHÿYAL
 EDQDAEHAC
 bATOIÿ̀BKDÿbKNOKÿMNKNKHCBNA
 EDQDAEHAC
 ]BEEBDÿLÿYAL
 EDQDAEHAC
 ]BEEBDg`DA¡HÿYAL
 EDQDAEHAC
 aHCSDNAÿ_DLSANNTBDIÿMNKNKHCBNA
 EDQDAEHAC
 @_Mÿ̀BKDÿ¢ÿGDLOKBCÿbDKBLHI
 MNKNKHCBNAÿYAL
7711869716651!7"7#$00%&%3'(%)3*(2+,-0-20                                                     01)
0010213232             Case MDL No. 287345Document
                                          6789ÿ778ÿ676721-3
                                                        7ÿ7ÿÿFiled
                                                                     78ÿ811/10/20
                                                                           785ÿ6767ÿÿ66 52 of 89
                                                                                            Page
 ./0/1.213
 456721ÿ9:;/ÿ<=>3/?>@ÿA17B
 ./0/1.213
 C513:1D3E1ÿF2GE;23E;:/>@ÿA17B
 ./0/1.213
 H7E62GÿA17
 ./0/1.213
 I:1/ÿ<20/3=ÿJKK6:217/>ÿLE?K21=@ÿFFL
 ./0/1.213
 4/;./ÿH1M:;E1?/1326@ÿA17B
 ./0/1.213
 C2;30E;.ÿLN/?:726ÿ<26/>ÿLE;KE;23:E1
 ./0/1.213
 OB4BLBÿLN/?:726ÿLE;KE;23:E1
 ./0/1.213
 <3/M/1>ÿLE?K21=@ÿA17B
 ./0/1.213
 C2P2;.ÿLE13;E6ÿQ/7N1E6ED:/>@ÿA17B
 ./0/1.213
 9:;/RJ./@ÿA17B
 ./0/1.213
 SE7TUEE.ÿ<=>3/?>@ÿA17B
 ./0/1.213
 V;ELEÿW;E.573>@ÿA17B
 ./0/1.213
 W:E1//;ÿW;E.573>@ÿA17B
 ./0/1.213
 X/1TE@ÿA17B
 ./0/1.213
 S5>>/66ÿI2;3:1ÿA1.5>3;:/>@ÿA17B
 ./0/1.213
 X2U1ÿLN/?:726ÿLE;KE;23:E1ÿE0
 Y:>7E1>:1@ÿA17B
 ./0/1.213
 J?/;/ZÿLE;KE;23:E1
7711869716651!7"7#$00%&%3'(%)3*(2+,-0-20                                          31)
0010213232             Case MDL No. 287345Document
                                          6789ÿ778ÿ676721-3
                                                        7ÿ7ÿÿFiled
                                                                     78ÿ811/10/20
                                                                           785ÿ6767ÿÿ66 53 of 89
                                                                                            Page
 ./0/1.213
 4/567/3/5ÿ9:;<36:1=ÿ>4
 ./0/1.213
 ?:@;/ÿA1.<=3562;ÿ9<BB;CÿD:5B:5236:1
 ./0/1.213
 E:C2;ÿDF/76G2;ÿD:7B21C
 ./0/1.213
 H9IÿDF/76G2;ÿD:5B:5236:1
 ./0/1.213
 9<7763ÿJ1K65:17/132;ÿD:5B:5236:1LÿA1GM
 ./0/1.213
 N65/ÿ9/5K6G/=ÿ4;<=LÿA1GMM
 ./0/1.213
 O<GP/C/ÿN65/ÿJQ<6B7/13ÿD:7B21C
  R23/ÿN6;/. S R:GP/3ÿI/T3
  UUVWXVYWYW Uÿ[\]^_`ÿ\aÿb`c\defÿghijÿcklmknopÿ_khlqkrÿ_iqhrÿgihÿ^pnmojÿ_iqprsÿlotuÿpqjvuhÿYWw
               xyzw_`ÿgk{u|ÿvsÿ_mujnqoh|}ÿ^pl~}ÿ]sliÿakhuÿhi|qlrtÿfÿerrolmjuprtÿÿUÿ̀mkvkrÿe}ÿÿY
               `mkvkrÿÿ`{{kt}ÿ[klmi{otÿ`pruhu|ÿUUVWXVYWYW
  UUVWXVYWYW ÿa^f^[ÿa``ÿe^ÿhuÿUÿvsÿ|ugup|oprtÿ_mujnqoh|}ÿ^pl~}ÿ]sliÿakhuÿhi|qlrtÿfÿkpÿrmu
               ojiqprÿigÿxWWÿ`{{kt}ÿ[klmi{otÿ`pruhu|ÿUUVWXVYWYW

                                                    4DJEÿ9/5K6G/ÿD/13/5
                                                        I521=2G36:1ÿE/G/6B3
                                                     UUVUWVYWYWÿWXxYY
                                 4DJEÿ>:61 lWWUW          D;6/13ÿD:./ xxYX~WWU
                                 R/=G56B36:1 ilurÿbuihr 9/25GFÿD563/562 UYWwlwWUWzW
                                 O6;;2@;/ÿ42/= Y            D:=3          W~YW




7711869716651!7"7#$00%&%3'(%)3*(2+,-0-20                                          )1)
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.30
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                4 of 889of 93




                         STATE OF MICHIGAN
             CIRCUIT COURT FOR THE 30TH JUDICIAL CIRCUIT
                          INGHA.M COUNTY

ATTORNEY GENERAL DANA NESSEL,on
behalf of the People of the State of Michigan,   No. 2020-
and the STATE OF MICHIGAN,
                                                 HON.
      Plaintiffs,


                                                 COMPLAINT WITH          JURY
CHEMGUARD,INC., TYCO EIRE                        DEMAND ENDORSED
PRODUCTS,LP, NATIONAL FOAM,INC.,                 HEREON
ANGUS FIRE ARMOUR CORPORATION,
KIDDE P.L.C., INC., KIDDE-FENWAL,INC.,
RAYTHEON TECHNOLOGIES
CORPORATION, UTC FIRE & SECURITY
AMERICAS CORPORATION,INC.,VULCAN
FIRE SYSTEMS,INC., HUNTINGTON
LABORATORIES,INC., ECOLAB INC.,
MINE SAFETY APPLIANCES COMPANY,
LLC, VERDE ENVIRONMENTAL,INC., a/k/a
MICRO-BLAZE, INC., HARTFORD
CHEMICAL SALES CORPORATION, G.V.C.
CHEMICAL CORPORATION,STEVENS
COMPANY,INC., HAZARD CONTROL
TECHNOLOGIES,INC., FIRE-ADE, INC.,
ROCKWOOD SYSTEMS,INC., f/k/a
ROCKWOOD SYSTEMS CORPORATION,
COBRA FIRE PROTECTION,INC., BROCO
PRODUCTS,INC., PIONEER PRODUCTS,
INC., DENKO,INC., a/k/a DENKO FOAM,
INC., RUSSELL MARTIN INDUSTRIES,Inc.
DAWN CHEMICAL CORPORATION OF
WISCONSIN,INC., AMEREX
CORPORATION,PERIMETER SOLUTIONS
LP, NOBLE INDUSTRIAL SUPPLY
CORPORATION,ROYAL CHEMICAL
COMPANY, VST CHEMICAL
CORPORATION,SUMMIT
ENVIRONMENTAL CORPORATION,INC.,
FIRE SERVICES PLUS,INC., BUCKEYE
FIRE EQUIPMENT COMPANY.
    Case
       Case
         1:20-cv-01080
             MDL No. 2873
                       ECFDocument
                           No. 1-1, PageID.31
                                     721-3 FiledFiled
                                                 11/10/20
                                                      11/09/20
                                                            Page
                                                               Page
                                                                 5 of 989of 93




       Defendants.


 Dana Nessel                                    Gregory M. Utter
 Attorney General                               Joseph M. Callow, Jr.
 Polly A. Synk (P63473)                         Special Assistant Attorneys
 Danielle Allison-Yokom (P70950)                General
 Assistant Attorneys General                    Matthew M. Allen
 Michigan Department of Attorney General        Sarah V. Geiger
 Environment, Natural Resources, and            Collin L. Ryan
 Agriculture Division                           Joseph B. Womick
 P.O. Box 30755                                 Keating Muething & Klekamp
 Lansing, MI 48909                             PLL                         •
(517) 335-7664                                  1 East 4th Street, Suite 1400
 synkp@michigan.gov                             Cincinnati, OH 45202
 allisonyokomd@michigan.gov                    (513)579-6400
                                                gmutter@kmklaw.com
                                               jcallow@kmklaw.com
                                                mallen@kmklaw.com
                                                sgeiger@kmklaw.com
                                                cryan@kmklaw.com
                                               jwomick@kmklaw.com


 Adam J. Levitt                                 Richard W. Fields
 Amy E. Keller(P74015)                          Special Assistant Attorney
 Special Assistant Attorneys General            General
 Daniel R. Flynn                                Martin F. Cunniff
 Laura E. Reasons                               Fields, PLLC
 Mary McKenna                                   1901 L St., N.W. Suite 700,
 Adam Prom                                      Washington, D.C. 20036(800)
 DiCello Levitt Gutzler LLC                     878-1432
  10 North Dearborn Street, 6th Floor           fields@fieldslawplle.com •
 Chicago, IL 60602                              martincunniff@fieldslawp11c.com
(312) 214-7900
 alevitt@dicellolevitt.com
 akeller@dicellolevitt.com
 siflynn@dicellolevitt.com
 lreasons@dicellolevitt.com
  mmckenna@dicellolevitt.com
 aprom@dicellolevitt.com




                                        11
      CaseCase
           1:20-cv-01080
               MDL No. 2873
                         ECF Document
                             No. 1-1, PageID.32
                                       721-3 Filed
                                                 Filed
                                                   11/10/20
                                                       11/09/20
                                                              Page
                                                                 Page
                                                                   6 of10
                                                                        89of 93




                                TABLE OF CONTENTS

                                                                               Page

Introduction and Nature of the Action                                             2
                                  •
I.    Commercial AFFF has caused injury to Michigan's public health,
     safety, welfare, natural resources and the environment                       4

Parties                                                                           7

I.       Plaintiffs.                                                              7

II.      Defendants.                                                              8

Jurisdiction and Venue                                                            27

Factual Allegations                                                               29

I.      Defendants had full knowledge of the health and environmental risks
        of Commercial AFFF, which they intentionally hid from the public and
        the State.                                                                29

II.      Defendants failed to act on their knowledge of Commercial AFFF's
         health and environmental risks.                                          35

III.     Michigan's Commercial AFFF and PFAS Investigations                       36

        A.      Michigan's PFAS standards                                         37

        B.      MPART's PFAS & AFFF investigations                                39

IV.      Commercial AFFF contamination is widespread in Michigan.                 44

                1.     Groundwater.                                               49

               2.      Surface waters.                                            50

               3.      Wildlife, soils, and sediment.                             52

First Cause of Action Liability Under Part 201 of the NREPA                       53

Second Cause of Action Liability Under Part 17 of the NREPA                       61

Third Cause of Action Liability Under Part 31 of the NREPA                        63

Fourth Cause of Action Trespass                                                   66


                                             111
  CaseCase
       1:20-cv-01080
           MDL No. 2873
                     ECF Document
                         No. 1-1, PageID.33
                                   721-3 Filed
                                             Filed
                                               11/10/20
                                                   11/09/20
                                                          Page
                                                             Page
                                                               7 of11
                                                                    89of 93
                                                                                   •




Fifth Cause of Action Public Nuisance                                         68

Sixth Cause of Action Unjust Enrichment                                       73

Request for Relief                                                            74
                                             •




                                        iv
   CaseCase
        1:20-cv-01080
            MDL No. 2873
                      ECF Document
                          No. 1-1, PageID.34
                                    721-3 Filed
                                              Filed
                                                11/10/20
                                                    11/09/20
                                                           Page
                                                              Page
                                                                8 of12
                                                                     89of 93




       •
   There are no other civil actions arising from the facts or occurrences
  pending before this Court or previously dismissed between the Parties.

                                    COMPLAINT

      Plaintiffs, Attorney General Dana Nessel, on behalf of the People of the State

of Michigan, and the State of Michigan (collectively, State or Michigan), seek to hold

the manufacturers of commercially available aqueous film-forming foam (AFFF)

accountable for their culpable conduct related to their distribution, sale, release,

supply, transport, arrangement for disposal or treatment, handling, and/or other

release of AFFF, which contains hazardous perfluoroalkyl and polyfluoroalkyl

substances(PFAS), throughout the State. Plaintiffs seek to recover the funds and

resources necessary for Michigan to continue identifying, monitoring, and

remediating AFFF—PFAS contamination caused by releases of commercially

available AFFF at non-military, non-aviation, and non-tribal sites throughout the

State of Michigan.

      Michigan brings this civil action for monetary damages, natural resource and

punitive damages, and injunctive, equitable, and other relief to require Defendants

Chemguard, Inc., Tyco Fire Products, LP, National Foam, Inc., Angus Fire Armour

Corporation, Kidde P.L.C., Inc., Kidde-Fenwal, Inc., Raytheon Technologies

Corporation, UTC Fire & Security Americas Corporation Inc., Vulcan Fire Systems,

Inc., Huntington Laboratories, Inc., Ecolab Inc., Mine Safety Appliances Company,

LLC, Verde Environmental, Inc., a/k/a Micro-Blaze, Inc., Hartford Chemical Sales

Corporation, G.V.C. Chemical Corporation, Stevens Company, Inc., Hazard Control


                                           1
  CaseCase
       1:20-cv-01080
           MDL No. 2873
                     ECF Document
                         No. 1-1, PageID.35
                                   721-3 Filed
                                             Filed
                                               11/10/20
                                                   11/09/20
                                                          Page
                                                             Page
                                                               9 of13
                                                                    89of 93




Technologies, Inc., Fire-Ade, Inc., Rockwood Systems, Inc., f/kJa Rockwood Systems

Corporation, Cobra Fire Protection, Inc., BroCo Products, Inc., Pioneer Products,

Inc., Denko, Inc., a/k/a Denko Foam, Inc., Russell Martin Industries, Inc., Dawn

Chemical Corporation of Wisconsin, Amerex Corporation, Perimeter Solutions LP,

Noble Industrial Supply Corporation, Royal Chemical Company, VST Chemical

Corporation, Summit Environmental Corporation, Inc., Fire Service Plus, Inc., and

Buckeye Fire Equipment Company (collectively, Defendants) to protect and restore

Michigan's precious natural resources from widespread contamination and injury

caused by commercially available AFFF, and for its Complaint states as follows:


              INTRODUCTION AND NATURE OF THE ACTION

      1.     Michigan is the largest state east of the Mississippi, and the Great

Lakes surrounding the State contain 20% of the world's fresh water.

      2.     Michigan is also one of the most populated states in the country with

over 10,000,000 residents and boasts a large and diverse economy.

      3.     Michigan has established itself as a leader in protecting the

environment and in identifying, monitoring, and addressing contamination caused

by the release of aqueous film-forming foam and related products(AFFF), which

contain per- and polyfluoroalkyl substances(PFAS), into the State of Michigan.

      4.     As discussed below, there are several types of AFFF. One type is

manufactured in accordance with military specification Mil-F-24385(Mil-Spec

AFFF). Mil-Spec AFFF is used on military bases and at federally regulated civilian

airports.

                                          2
      Case
         Case
           1:20-cv-01080
               MDL No. 2873
                         ECFDocument
                             No. 1-1, PageID.36
                                       721-3 FiledFiled
                                                   11/10/20_ Page
                                                        11/09/20 Page
                                                                  10 of1489of 93
;



          5.     This Complaint does not seek to remedy contamination caused by the

    release of Mil-Spec AFFF.

          6.     Rather, this Complaint seeks to remedy contamination of the State's

    environment and the State's natural resources caused by PFAS contained in

    commercially available AFFF(Commercial AFFF).

          7.     Commercial AFFF is not designed and/or manufactured in accordance

    with military specification Mil-F-24385. Commercial AFFF is not distributed, sold,

    released, supplied, transported, arranged for disposal or treatment, handled, and/or

    used in Michigan at the direction of the official authority of the United States

    Government or any of its federal agencies.

          8.     Michigan brings this action against all Defendants pursuant to Part

    201 of the Natural Resources and Environmental Protection Act(NREPA)(MCL

    324.20101-324.20142), Part 17 of the NREPA(MCL 324.1701-324.1706), and Part

    31 of the NREPA(MCL 324.3101-324.3134).

          9.     Michigan also brings this action against all Defendants under

    Michigan's laws of public nuisance, trespass, and unjust enrichment.

          10.    Michigan's claims—arising under Part 201, 17, and 31 of the NREPA,

    public nuisance, trespass, and unjust enrichment—proximately relate to the release

    of PFAS contained in Commercial AFFF into Michigan's environment. Michigan's

    claims do not proximately relate to the production or design of Commercial AFFF.

    Moreover, this Complaint does not assert any products liability claims such as
     Case
        Case
          1:20-cv-01080
              MDL No. 2873
                        ECFDocument
                            No. 1-1, PageID.37
                                      721-3 FiledFiled
                                                  11/10/20
                                                       11/09/20
                                                             Page
                                                                Page
                                                                  11 of1589of 93




 defective design, manufacturing defects, labeling defects, or failure to warn. Nor

 does this Complaint seek damages for personal property or personal injury.

        11.   As used in this Complaint, the term "natural resources" shall mean

 land, fish, wildlife, biota, air, water, ground water, drinking water supplies, and

 other such resources belonging to, managed by, held in trust by, appertaining to, or

 otherwise controlled by the State.

        12.   As used in this Complaint, the term "natural resource damages"

 include, without limitation: (i) Natural Resource Damage Assessment Costs;(ii) the

 costs of restoration, rehabilitation, or replacement of injured or lost Natural

 Resources and the services they provide, or of acquisition of equivalent resources

(including costs of Natural Resource Restoration Projects); (iii) the costs of planning

 and monitoring such restoration activities;(iv) any other compensation for injury,

 destruction, loss, impairment, diminution in value, loss, or loss of use or non-use of

 Natural Resources and/or the services they provide; and (v) each of the categories of

recoverable damages described in applicable State Natural Resource Damage law.


I.      Commercial AFFF has caused injury to Michigan's public health,
        safety, welfare, natural resources and the environment.

        13.   Firefighting foams can be divided into two classes: (a)foam "used to

extinguish Class A materials, such as wood, paper, and brush;" and (b)foam "used

to extinguish Class a materials, which include gasoline, oil, and jet fuel."




 1 https://www.michigan.gov/pfasresponse/0,9038,7-365-86514-496805--,00.html
(accessed August 19, 2020).
                                            4
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.38
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                12 of1689of 93




      14.    Generally, Class B AFFF is a firefighting foam created specifically for

addressing Class B types of fires, such as flammable liquid fires.

      15.    Class B AFFF is used in industrial facilities, to train firefighters, to

test firefighting equipment, and for preventing fires resulting from oil and gasoline.

Class B AFFF is also used for extinguishing live fires under these circumstances.

      16.    Historically, the United States Department of Defense(DOD)used

Mil-Spec AFFF, a type of Class B AFFF, to fight fuel fires on military bases. AFFF

used by DOD and other federal agencies must conform to the military-specific

performance and quality control measurements as prescribed by the military

specifications.

      17.    Not all AFFF, however, is Mil-Spec AFFF.

      18.    Since the 1960s, Defendants have made Commercial AFFF available

for use by private entities and state and local fire departments.

      19.    Commercial AFFF differs from Mil-Spec AFFF.

      20.    Commercial.AFFF is Class B AFFF and it is not produced in

accordance with, or required to be produced in accordance with, military

specification Mil-F-24385.

      21.    Commercial AFFF includes AFFF produced in conformance with

Underwriters Laboratory(UL)lab standards.

      22.    Mil-Spec performance and quality control specifications do not govern

or apply to the sale or use of Commercial AFFF:




                                           5
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.39
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                13 of1789of 93




       23.   Commercial AFFF contains PFAS,including PFOA and PFOS.PFAS

are known as "forever" chemicals, because they are extremely persistent in the

environment and resistant to typical environmental degradation processes.

       24.   For purposes of this Complaint only, PFAS includes, but is not limited

to, Perfluorooctanoic acid(PFOA)(Fluorinated Carbon Chain Length: C8)

(Chemical Abstract Services Registry Number(CASRN): 335-67-1) and

Perfluorooctanesulfonic acid(PFOS)(Fluorinated Carbon Chain Length: C8)

(CASRN: 1763-23-1)(including the chemicals themselves, as well as all of their

salts, ionic states, and acid forms of molecules, as well as their "precursor"

chemicals), by-products from the production of those chemicals used in Commercial

AFFF, and any other PFAS that has been used in Commercial AFFF.

       25.   There may be more than 5,000 different types of PFAS. This

Complaint encompasses all of the thousands of PFAS, known or unknown, that

have been used in Commercial AFFF (as defined herein).

       26.   Michigan reserves its right to identify additional PFAS used in

Commercial AFFF identified through discovery and as the science and research on

the emerging PFAS crisis develops.

       27.   As a result of its chemical structure, Commercial AFFF containing

PFAS does not normally hydrolyze, photolyze, or biodegrade under environmental

conditions, and is extremely persistent in the environment. This means that once

Commercial AFFF is released into the environment, it migrates into and causes

extensive contamination and injury to State natural resources and property.


                                           6
     Case
        Case
          1:20-cv-01080
              MDL No. 2873
                        ECFDocument
                            No. 1-1, PageID.40
                                      721-3 FiledFiled
                                                  11/10/20
                                                       11/09/20
                                                             Page
                                                                Page
                                                                  14 of1889of 93




        28.   The release of Commercial AFFF into the environment has also

harmed the State's public health, safety, welfare, and the environment as exposure

to PFAS contained in Commercial AFFF is correlated with a wide array of harmful

and serious public health effects.

        29.   Defendants distributed, sold, released, supplied, transported, arranged

for disposal or treatment, handled, and/or used Commercial AFFF throughout the

State of Michigan causing injury to Michigan's public health, safety, welfare,

natural resources and the environment.


                                      PARTIES

I.      Plaintiffs.

        30.   Plaintiffs are Attorney General Dana.Nessel, on behalf of the People of

the State of Michigan, and the State of Michigan (collectively, State or Michigan).

        31.   The State maintains its principal office at 525 West Ottawa Street,

Lansing, Michigan 48933.

        32.   The State brings this action in its capacity as sovereign, as trustee of

State natural resources (or of substantial interest in property) contaminated and

injured by Defendants, and pursuant to its parens patriae authority on behalf of the

residents of Michigan.

        33.   The Attorney General has statutory and common law authority to

appear on behalf of the people of the State of Michigan in any cause or matter, and

this authority is liberally construed. See MCL 14.28; Michigan State Chiropractic

Ass'n v Kelley, 79 Mich App 789, 791 (1977).

                                           7
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.41
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                15 of1989of 93




      34.    In addition, the Attorney General is explicitly authorized to commence

a civil action under Parts 201, 17, and 31 of the NREPA.

      35. . The State brings this action based upon its statutory authority to

protect State natural resources and property, and its common law police power.

This power includes, but is not limited to, its power to prevent pollution of the

State's natural resources and property, to prevent nuisances, and to prevent and

abate hazards to public health, safety, welfare, natural resources and the

environment. MCL 324.1701.

II.   Defendants.

      36.    Defendant Chemguard,Inc.(Chemguard)is a corporation
                                                                  -
organized and existing under the laws of Texas, with its principal place of business

at 204 South 6th Avenue, Mansfield, Texas 76063.

      37.    Chemgu
                  . ard, Inc. may be served with process through its registered

agent, 0P Corporation System, at The Corporation Company, 40600 Ann Arbor

Road East, Suite 201, Plymouth, Michigan 48170.

      38.    At all relevant times, Chemguard manufactured, distributed, sold,

released, supplied, transported, arranged for disposal or treatment, handled, and/or

used Commercial AFFF containing PFAS throughout the State of Michigan causing

injury to Michigan's public health, safety, welfare, natural resources and the

environment.




                                           8
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.42
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                16 of2089of 93




      39.    Defendant Tyco Fire Products,LP is a limited partnership

organized and existing under the laws of Delaware, with its principal place of

business at One Stanton Street, Marinette, Wisconsin 54143.

      40.    Tyco Fire Products, LP may be served with process through its

registered agent, The Corporation Company, 40600 Ann Arbor Road East, Suite

201, Plymouth, Michigan 48170.

      41.    Tyco Fire Products, LP is the successor-in-interest to The Ansul

Company (Ansul), having acquired Ansul in 1990. Ansul and Tyco (as the

successor-in-interest to Ansul), will hereinafter be collectively referred to as

"Tyco/Ansul." Tyco/Ansul manufactured and currently manufactures the Ansul

brand of products, including Ansul brand Commercial AFFF.

      42.    At all relevant times, Tyco/Ansul manufactured, distributed, sold,

released, supplied, transported, arranged for disposal or treatment, handled, and/or

used Commercial AFFF containing PFAS throughout the State of Michigan causing

injury to Michigan's public health, safety, welfare, natural resources and the

environment.

      43.    Defendant National Foam,Inc.(National Foam)is a corporation

organized and existing under the laws of Delaware, with its principal place of

business located at 141 Junny Road, Angier, North Carolina 27501.

      44.    National Foam may be served with process at its principal place

located at 141 Junny Road, Angier, North Carolina 27501.
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.43
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                17 of2189of 93




      45.    On information and belief, National Foam currently manufactures the

Angus brand of AFFF products and is a subsidiary of Angus International Safety

Group, Ltd, a United Kingdom private limited company.

      46.    At all relevant times, National Foam manufactured, distributed, sold,

released, supplied, transported, arranged for disposal or treatment, handled, and/or

used Commercial AFFF containing PFAS throughout the State of Michigan causing

injury to Michigan's public health, safety, welfare, natural resources and the

environment.

      47.    Defendant Angus Fire Armour Corporation (Angus Fire) is a

corporation organized and existing under the laws of Delaware, with its principal

place of business at 141 Junny Road, Angier, North Carolina 27501.

      48.    Agnus Fire may be served with process through its registered agent,

The Prentice-Hall Corporation System, Inc., 251 Little Falls Drive Wilmington,

Delaware 19808.

      49.    On information and belief, Angus Fire is a subsidiary of Angus

International Safety Group, Ltd., a United Kingdom private limited company.

      50.    At all relevant times, Angus Fire manufactured, distributed, sold,

released, supplied, transported, arranged for disposal or treatment, handled, and/or

used Commercial AFFF containing PFAS throughout the State of Michigan causing

injury to Michigan's public health, safety, welfare, natural resources and the

environment.




                                         10
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.44
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                18 of2289of 93




      51.    Defendant Kidde P.L.C.,Inc.(Kidde P.L.C.) is a corporation

organized and existing under the laws of Delaware, with its principal place of

business at One Carrier Place, Farmington, Connecticut 06034.

      52.    Kidde P.L.C. may be served with process through its registered agent,

The Corporation Company, 40600 Ann Arbor Road East, Suite 201, Plymouth,

Michigan 48170.

      53.    At all relevant times, Kidde P.L.C. manufactured, distributed, sold,

released, supplied, transported, arranged for disposal or treatment, handled, and/or

used Commercial AFFF containing PFAS throughout the State of Michigan causing

injury to Michigan's public health, safety, welfare, natural resources and the

environment.

      54.    Defendant Kidde-Fenwal,Inc.(Kidde-Fenwal)is a corporation

organized and existing under the laws of Delaware, with its principal place of

business at One Financial Plaza, Hartford, Connecticut 06101.

      55.    Kidde-Fenwal may be served with process through its registered agent,

The Corporation Company, 40600 Ann Arbor Road East, Suite 201, Plymouth,

Michigan 48170.

      56.    At all relevant times, Kidde-Fenwal manufactured, distributed, sold,

released, supplied, transported, arranged for disposal or treatment, handled, and/or

used Commercial AFFF containing PFAS throughout the State of Michigan causing

injury to Michigan's public health, safety, welfare, natural resources and the

environment.



                                         11
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.45
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                19 of2389of 93




      57.    On information and belief, Kidde-Fenwal is,the successor-in-interest to

Kidde Fire Fighting, Inc.(f/k/a Chubb National Foam,Inc. f/k/a National Foam

System, Inc.).

      58.    Defendant Raytheon Technologies Corporation (Raytheon

Technologies)is a corporation organized and existing under the laws of Delaware,

with its principal place of business at 10 Farm Springs Road, Farmington,

Connecticut 06032.

      59.    Raytheon Technologies may be served with process through its

registered agent, The Corporation Company, 40600 Ann Arbor Road East, Spite

201, Plymouth, Michigan 48170.

      60.    On information and belief, Kidde P.L.C. was acquired by United

Technologies Corporation in or around 2005.

      61.    On information and belief, Kidde-Fenwal, Inc. became part of the UTC

Control & Security unit of United Technologies Corporation.

      62.    On information and belief, United Technologies Corporation merged

with Raytheon Company to form Raytheon Technologies in or around April 2020.

      63.    At all relevant times, Raytheon Technologies manufactured,

distributed, sold, released, supplied, transported, arranged for disposal or

treatment, handled, and/or used Commercial AFFF containing PFAS throughout

the State of Michigan causing injury to Michigan's public health, safety, welfare,

natural resources and the environment.




                                          12
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.46
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                20 of2489of 93




      64.    Defendant UTC Fire & Security Americas Corporation,Inc.

(UTC Fire)is a corporation organized and existing under the laws of North

Carolina, with its principal place of business at 3211 Progress Drive, Lincolnton,

 North Carolina 28092.

      65.    UTC Fire may be served with process through its registered agent, The

 Corporation Company, 40600 Ann Arbor Road East, Suite 201, Plymouth, Michigan

48170.

       66.   On information and belief, UTC Fire was created when United

Technologies Corporation acquired Kidde P.L.C. and combined it with Chubb Fire,

Ltd., a•United Kingdom private limited company, in or around 2005.

      67.    On information and belief, UTC Fire became a subsidiary of Raytheon

Technologies when United Technologies Corporation merged with Raytheon

 Company in April 2020.

      68.    At all relevant times, UTC Fire manufactured, distributed, sold,

released, supplied, transported; arranged for disposal or treatment, handled, and/or

used Commercial AFFF containing PFAS throughout the State of Michigan causing

injury to Michigan's public health, safety, welfare, natural resources and the

environment.

      69.    Defendant Vulcan Fire Systems,Inc.(Vulcan Fire)is a

corporation organized and existing under the laws of Kentucky, with its principal

place of business at 3330 Gilmore Indus Boulevard, Louisville, Kentucky 40213.




                                         13
  Case
     Case
       1:20-cv-01080
           MDL No. 2873
                     ECFDocument
                         No. 1-1, PageID.47
                                   721-3 FiledFiled
                                               11/10/20
                                                    11/09/20
                                                          Page
                                                             Page
                                                               21 of2589of 93




      70.    Vulcan Fire may be served with process through its registered agent,

CSC-Lawyers Incorporating Service Company,601 Abbot Road, East Lansing,

Michigan 48823.

      71.    At all relevant times, Vulcan Fire manufactured, distributed, sold,

released, supplied, transported, arranged for disposal or treatment, handled, and/or

used Commercial AFFF containing PFAS throughout the State of Michigan causing

injury to Michigan's public health, safety, welfare, natural resources and the

environment.

      72.    Defendant Huntington Laboratories,Inc.(Huntington

Laboratories) was a corporation organized and existing under the laws of Indiana,

with its principal place of business at 970 East Tipton Street, Huntington, Indiana

46750.

      73.    Huntington Laboratories merged with Defendant Ecolab Inc. in 1997.

      74.    Defendant Ecolab Inc.(Ecolab)is a corporation organized and

existing under the laws of Delaware, with its principal place of business at 370

Wabasha Street North, Saint Paul, Minnesota 55102 and is the successor-in-

interest to Huntington Laboratories (collectively, Ecolab).

      75.    Ecolab may be served with process through its registered agent, The

Corporation Company, 40600 Ann Arbor Road East, Suite 201, Plymouth, Michigan

48170.

      76.    At all relevant times, Ecolab manufactured, distributed, sold, released,

supplied, transported, arranged for disposal or treatment, handled, and/or used



                                          14
    Case
       Case
         1:20-cv-01080
             MDL No. 2873
                       ECFDocument
                           No. 1-1, PageID.48
                                     721-3 FiledFiled
                                                 11/10/20
                                                      11/09/20
                                                            Page
                                                               Page
                                                                 22 of2689of 93




 Commercial AFFF containing PFAS throughout the State of Michigan causing

injury to Michigan's public health, safety, welfare, natural resources and the

environment.

       77.    Defendant Mine Safety Appliances Company,LLC(Mine Safety

 Appliances)is a limited liability company organized and existing under the laws of

Pennsylvania, with its principal place of business at 1000 Cranberry Woods Drive,

 Cranberry Township, Pennsylvania 16066.

       78.    Mine Safety Appliances may be served with process through its

registered agent, The Corporation Company, 40600 Ann Arbor Road East, Suite

201, Plymouth, Michigan 48170.

       79.    At all relevant times, Mine Safety Appliances manufactured,

 distributed, sold, released, supplied, transported, arranged for disposal or

treatment, handled, and/or used Commercial AFFF containing PFAS throughout

the State of Michigan causing injury to Michigan's public health, safety, welfare,

 natural resources and the environment.

       80.    Defendant Verde Environmental,Inc., a/k/a Micro-Blaze,Inc.

(Verde Environmental)is a corporation organized and existing under the laws of

Delaware, with its principal place of business at 9223 Eastex Fairway, Houston,

Texas 77093.

       81.    Verde Environmental may be served with process through its

registered agent, The Corporation Trust Company, Corporation Trust Center, 1209

Orange Street, Wilmington, Delaware 19801.



                                           15
  Case
     Case
       1:20-cv-01080
           MDL No. 2873
                     ECFDocument
                         No. 1-1, PageID.49
                                   721-3 FiledFiled
                                               11/10/20
                                                    11/09/20
                                                          Page
                                                             Page
                                                               23 of2789of 93




       82.   At all relevant times, Verde Environmental manufactured, distributed,

sold, released, supplied, transported, arranged for disposal or treatment, handled,

and/or used Commercial AFFF containing PFAS throughout the State of Michigan

causing injury to Michigan's public health, safety, welfare, natural resources and

the environment.

      83.    Defendant Hartford Chemical Sales Corporation (Hartford)is a

corporation organized and existing under the laws of New York, with its principal

place of business at 2001 Marcus Avenue, Lake Success, New York 11042.

      84.    Hartford may be served with process at 2001 Marcus Avenue, Lake

Success, New York 11042.

      85.    At all relevant times, Hartford manufactured, distributed, sold,

released, supplied, transported, arranged for disposal or treatment, handled, and/or

used Commercial AFFF containing PFAS throughout the State of Michigan causing

injury to Michigan's public health, safety, welfare, natural resources and the

environment.

      86.    Defendant G.V.C. Chemical Corporation (G.V.C. Chemical)is a

corporation organized and existing under the laws of New York, with its principal

place of business at 29 Front Street, East Rockaway, New York 11518.

      87.    G.V.C. Chemical may be served with process at 29 Front Street, East

Rockaway, New York 11518.

      88.    At all relevant times, G.V.C. Chemical Corporation manufactured,

distributed, sold, released, supplied, transported, arranged for disposal or


                                          16
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.50
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                24 of2889of 93




treatment, handled, and/or used Commercial AFFF containing PFAS throughout

the State of Michigan causing injury to Michigan's public health, safety, welfare,

natural resources and the environment.

      89.    Defendant Stevens Company,Inc.(Stevens Company)was a

Michigan Corporation with its principal place of business at 25460 Novi Road, Novi,

Michigan 48375. Stevens Company dissolved in 2015.

      90.    Stevens Company's last registered agent to be served with process,

Barbara Culham, Was located at 15460 Trans-X Road, Novi, Michigan 48375.

      91.    At all relevant times, Stevens Company manufactured, distributed,

sold, released, supplied, transported, arranged for disposal or treatment, handled,

and/or used Commercial AFFF containing PFAS throughout the State of Michigan

causing injury to Michigan's public health, safety, welfare, natural resources and

the environment.

      92.    Defendant Hazard Control Technologies,Inc.(Hazard Control

Technologies) is a corporation organized and existing under the laws of Florida,•

with its principal place of business at 150 Walter Way, Fayetteville, Georgia 30214.

      93.    Hazard Control Technologies may be served with process through its

registered agent, Gerda M. Benson, 500 South Beach Road, Hobe Sound, Florida

33455.

      94.    At all relevant times, Hazard Control Technologies distributed, sold,

released, supplied, transported, arranged for disposal or treatment, handled, and/or

used Commercial AFFF containing PFAS throughout the State of Michigan causing



                                         17
  Case
     Case
       1:20-cv-01080
           MDL No. 2873
                     ECFDocument
                         No. 1-1, PageID.51
                                   721-3 FiledFiled
                                               11/10/20
                                                    11/09/20
                                                          Page
                                                             Page
                                                               25 of2989of 93




injury to Michigan's public health, safety, welfare, natural resources and the

environment.

      95.    Defendant Fire-Ade,Inc.(Fire-Ade)is a corporation organized and

existing under the laws of North Carolina, with its principal place of business at

2800 Griffith Road, Winston Salem, North Carolina 27103.

      96.    Fire-Ade may be served with process through its registered agent,

Rhonda K. Clodfelter, 2615 Motsinger Road, Winston Salem, North Carolina 27107.

      97.    At all relevant times, Fire-Ade manufactured, distributed, sold,

released, supplied, transported, arranged for disposal or treatment, handled, and/or

used Commercial AFFF containing PFAS throughout the State of Michigan causing

injury to Michigan's public health, safety, welfare, natural resources and the

environment.

      98.    Defendant Rockwood Systems,Inc., f/k/a Rockwood Systems

Corporation(Rockwood Systems)is a corporation organized and existing under

the laws of New York, with its principal place of business at 17 Allen Lane,

Sloatsburg, New York 10974.

      99.    Rockwood Systems may be served with process at 17 Allen Lane,

Sloatsburg, New York 10974.

      100. At all relevant times, Rockwood Systems manufactured, distributed,

sold, released, supplied, transported, arranged for disposal or treatment, handled,

and/or used Commercial AFFF containing PFAS throughout the State of Michigan




                                         18
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.52
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                26 of3089of 93




causing injury to Michigan's public health, safety, welfare, natural resources and

the environment.

      101. Defendant Cobra Fire Protection,Inc.(Cobra)is a corporation

organized and existing under the laws of Virginia, with its principal place of

business at 1 Hulvey Drive, Stafford, Virginia 22556.

      102. Cobra may be served with process through its registered agent,

Registered Agents Inc., 4445 Corporation Lane, Suite 264, Virginia Beach, Virginia

23462.

      103. At all relevant times, Cobra manufactured, distributed, sold, released,

supplied, transported, arranged for disposal or treatment, handled, and/or used

Commercial AFFF containing PFAS throughout the State of Michigan causing

injury to Michigan's public health, safety, welfare, natural resources and the

environment.

      104. Defendant BroCo Products,Inc.(BroCo)is a corporation

organized and exiting under the laws of Ohio, with its principal place of business at

8400 Baker Avenue, Cleveland, Ohio 44102.

      105. BroCo may be served with process through its registered agent,

Stephen C. Brown, 18624 Syracuse Avenue, Cleveland, Ohio 44110.

      106. At all relevant times, BroCo manufactured, distributed, sold, released,

supplied, transported, arranged for disposal or treatment, handled, and/or used

Commercial AFFF containing PFAS throughout the State of Michigan causing




                                         19
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.53
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                27 of3189of 93




injury to Michigan's public health, safety, welfare, natural resources and the

environment.

      107. Defendant Pioneer Products,Inc.(Pioneer Products)is a

corporation organized and existing under the laws of New York, with its principal

place of business at 169 Mineola Blvd, Mineola, New York 11501.

      108. Pioneer Products may be served with process through its registered

agent, Lipstein & Associates, Inc., 388 South Oyster Bay Road Hicksville, New York

11801.

      109. At all relevant times, Pioneer Products manufactured, distributed,

sold, released, supplied, transported, arranged for disposal or treatment, handled,

and/or used Commercial AFFF containing PFAS throughout the State of Michigan

causing injury to Michigan's public health, safety, welfare, natural resources and

the environment.

      110. Denko,Inc., a/k/a Denko Foam,Inc.(Denko)is a corporation

organized and existing under the laws of New York, with its principal place of

business at P.O. Box 1236 Elmira, New York 14902.

      111. Denko may be served with process at P.O. Box 1236 Elmira, New York,

14902.

      112. At all relevant times, Denko manufactured, distributed, sold, released,

supplied, transported, arranged for disposal or treatment, handled, and/or used

Commercial AFFF containing PFAS throughout the State of Michigan causing




                                         20
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.54
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                28 of3289of 93




injury to Michigan's public health, safety, welfare, natural resources and the

environment.

      113. Russell Martin Industries,Inc.(Russell Martin Industries) is a

corporation organized and existing under the laws of New York, with its principal

place of business at 888 Ocean Street, Baldwin Harbor, New York 14410.

      114. Russell Martin Industries may be served with process at 888 Ocean

Street, Baldwin Harbor, New York 14410.

      115. At all relevant times, Russell Martin Industries manufactured,

distributed, sold, released, supplied, transported, arranged for disposal or

treatment, handled, and/or used Commercial AFFF containing PFAS throughout

the State of Michigan causing injury to Michigan's public health, safety, welfare,

natural resources and the environment.

      116. Defendant Dawn Chemical Corporation of Wisconsin(Dawn

Chemical)is a corporation organized and existing under the laws of Wisconsin,

with its principal place of business at 3325 W Kiehnau Avenue, Milwaukee,

Wisconsin 53209.

      117. Dawn Chemical may be served through its registered agent, Michael

St. George, 9229 N. Ironwood Lane, Bayside, Wisconsin 53217.

      118. At all relevant times, Dawn Chemical manufactured, distributed, sold,

released, supplied, transported, arranged for disposal or treatment, handled, and/or

used Commercial AFFF containing PFAS throughout the State of Michigan causing




                                          21
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.55
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                29 of3389of 93




injury to Michigan's public health, safety, welfare, natural resources and the

environment.

      119. Defendant Amerex Corporation(Amerex)is a corporation

organized and existing under the laws of Alabama, with its principal place of

business located at 7595 Gadsden Highway, Trussville, Alabama 35173.

      120. Amerex may be served with process at 7595 Gadsden Highway,

Trussville, Alabama 35173.

      121. In 2011, Amerex acquired Solberg Scandinavian AS (Solberg),•one of

the largest European manufactures of AFFF. Solberg continued to operate as a

products division of Amerex after the acquisition.

      122. At all relevant times, Amerex manufactured, distributed, sold,

released, supplied, transported, arranged for disposal or treatment, handled, and/or

used Commercial AFFF containing PFAS throughout the State of Michigan causing

injury to Michigan's public health, safety, welfare, natural resources and the

environment.

      123. Defendant Perimeter Solutions LP (Perimeter Solutions) is

limited partnership organized and existing under the laws of Delaware, with its

principle place of business at 8000 Maryland Avenue, Suite 350, Clayton, Missouri

63105.

      124. Perimeter Solutions may be served with process through its registered

agent, C T Corporation System, 120 S. Central Avenue, Clayton, Missouri 63105.




                                         22
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.56
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                30 of3489of 93




      125. In 2019, Perimeter Solutions purchased the Solberg products division

of Amerex.

      126. At all relevant times, Perimeter Solutions manufactured, distributed,

sold, released, supplied, transported, arranged for disposal or treatment, handled,

and/or used Commercial AFFF containing PFAS throughout the State of Michigan

causing injury to Michigan's public health, safety, welfare, natural resources and

the environment.

      127. Perimeter Solutions is the successor-in-interest to Solberg.

      128. Defendant Noble Industrial Supply Corporation (Noble)is a

corporation organized and existing under the laws of New York, with its principal

place of business at 45 Middle Neck Road #4, Great Neck, New York 11021.

      129. Noble may be served with process through its registered agent, Fine &

Bassik, Esqs., 316 Great Neck Road, Great Neck, New York 11021.

      130. At all relevant times, Noble manufactured, distributed, sold, released,

supplied, transported, arranged for disposal or treatment, handled, and/or used

Commercial AFFF containing PFAS throughout the State of Michigan causing

injury to Michigan's public health, safety, welfare, natural resources and the

environment.

      131. Defendant Royal Chemical Company(Royal)is corporation

organized and existing under the laws of Ohio, with its principal place of business

at 8679 South Freeway Drive, Macedonia, Ohio 44056.




                                         23
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.57
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                31 of3589of 93




       132. Royal may be served with process through its registered agent, The

Corporation Company, 40600 Ann Arbor Road East, Suite 201, Plymouth, Michigan

48170.

       133. At all relevant times, Royal manufactured, distributed, sold, released,

supplied, transported, arranged for disposal or treatment, handled, and/or used

Commercial AFFF containing PFAS throughout the State of Michigan causing

injury to Michigan's public health, safety, welfare, natural resources and the

environment.

       134. Defendant VST Chemical Corporation(VST)is a corporation

organized and existing under the laws of New York, with its principal place of

business at 253 West Penn Street, Long Beach, New York 11561.

      135. VST may be served with process at 20 Woods Road, Yulan, New York

12792.

      136. At all relevant times, VST manufactured, distributed, sold, released,

supplied, transported, arranged for disposal or treatment, handled, and/or used

Commercial AFFF containing PFAS throughout the State of Michigan causing

injury to Michigan's public health, safety, welfare, natural resources and the

environment.

      137. Defendant Summit Environmental Corporation,Inc.(Summit)

is a publicly traded corporation organized and existing under the laws of Texas,

with its principal place of business at 16610 Dallas Parkway, Suite 2100, Dallas,

Texas 75248.



                                         24
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.58
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                32 of3689of 93




      138. Summit may be served with process at 610 West Rawson Avenue, Oak

Creek, Wisconsin 53154.

      139. At all relevant times, Summit manufactured, distributed, sold,

released, supplied, transported, arranged for disposal or treatment, handled, and/or

used Commercial AFFF containing PFAS throughout the State of Michigan causing

injury to Michigan's public health, safety, welfare, natural resources and the

environment.

      140. Defendant Fire Services Plus,Inc.(Fire Services Plus) is a

corporation organized and existing under the laws of Georgia, with its principal

place of business located at 473 Dividend Drive, Peachtree City, Georgia 30269.

      141. Fire Services Plus may be served with process through its registered

agent, Ronald E. Thames, 180 Etowah Trace, Fayetteville, Georgia 30214.

      142. At all relevant times, Fire Services Plus manufactured, distributed,

sold, released, supplied, transported, arranged for disposal or treatment, handled,

and/or used Commercial AFFF containing PFAS throughout the State of Michigan

causing injury to Michigan's public health, safety, welfare, natural resources and

the environment.

      143. Defendant Buckeye Fire Equipment Company(Buckeye)is a

corporation organized under the laws of Ohio, with its principal place of business

located at 110 Kings Road, Kings Mountain, North Carolina 28086.




                                         25
  Case
     Case
       1:20-cv-01080
           MDL No. 2873
                     ECFDocument
                         No. 1-1, PageID.59
                                   721-3 FiledFiled
                                               11/10/20
                                                    11/09/20
                                                          Page
                                                             Page
                                                               33 of3789of 93




      144. Buckeye may be served with process through its registered agent, A

Haon Corporate Agent, Inc., 29225 Chagrin Boulevard, Suite 350, Pepper Pike,

Ohio 44122.

      145. At all relevant times, Buckeye manufactured, distributed, sold,

released, supplied, transported, arranged for disposal or treatment, handled, and/or

used Commercial AFFF containing PFAS throughout the State of Michigan causing

injury to Michigan's public health, safety, welfare, natural resources and the

environment.

      146. All Defendants: (a) acted with actual or constructive knowledge that

Commercial AFFF would be delivered into areas affecting the State's natural

resources and property;(b) are legally responsible for and committed each of the

wrongful acts alleged in this Complaint; and (c) promoted Commercial AFFF

products containing PFAS, despite the availability of reasonable alternatives and

their actual or constructive knowledge that the contamination alleged in this

Complaint would be the inevitable result of their conduct.

      147. To the extent any act or omission of any Defendant is alleged in this

Complaint, the officers, directors, agents, employees, or representatives of each such

Defendant committed or authorized each such act or omission, or failed to

adequately supervise or properly control or direct their employees while engaged in

the management, direction, operation, or control of the affairs of such Defendants,

and did so while acting within the scope of their duties, employment or agency.




                                         26
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.60
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                34 of3889of 93




      148. Any and all references to a Defendant or Defendants in this Complaint

include any predecessors, successors, parents, subsidiaries, affiliates, and divisions

of the named Defendants.

      149. The State's investigation of other entities that have caused

Commercial AFFF to be released into the environment creating imminent and

substantial danger to public health and the environment is ongoing.


                          JURISDICTION AND VENUE

      150. This Court has jurisdiction over the subject matter of this action

pursuant to MCL 600.605.

      151. This Court may exercise jurisdiction over Defendants because they are

or at the relevant times were authorized to do business in Michigan; are or at the

relevant times were registered with the Corporation, Securities & Commercial

Licensing Bureau of the Michigan Department of Licensing and Regulatory Affairs;

are or at the relevant times were transacting business in Michigan, or otherwise

intentionally availing themselves of the Michigan market through the distribution,

sale, release, supply, transport, arrangement for disposal or treatment, handling,

and/or use of Commercial AFFF throughout the State of Michigan and/or at the

relevant times owned, used, or possessed certain real and tangible property situated

within the State.

      152. Because PFAS are not naturally occurring, Defendants' contacts with

Michigan are the only possible explanation for the widespread PFAS contamination




                                          27
  Case
     Case
       1:20-cv-01080
           MDL No. 2873
                     ECFDocument
                         No. 1-1, PageID.61
                                   721-3 FiledFiled
                                               11/10/20
                                                    11/09/20
                                                          Page
                                                             Page
                                                               35 of3989of 93




from Commercial AFFF, causing injury to Michigan's public health, safety, welfare,

natural resources, and the environment.

       153. Defendants' connections with the State of Michigan are consistent with

the requirements of the Due Process Clause of the Fourteenth Amendment given

that Defendants have purposefully availed themselves of the privilege of conducting

activities in Michigan, the causes of action arise from Defendants' activities in

Michigan, and Defendants' activities are so substantially connected to Michigan to

make the exercise ofjurisdiction over Defendants reasonable.

       154.   Venue is proper in this Court because the State is the plaintiff and

State natural resources and/or property have been contaminated, injured, and/or

otherwise damaged by Commercial AFFF used at locations in Ingham County.

       155. Venue is also proper in this Court because "[t]he county in which the

seat of state government is located is a proper county in which to commence and try

..." an "action... commenced by the attorney general in the name of the state or of

the people of the state for the use and benefit thereof." MCL 600.1631(a).

      156. Moreover, the State brings claims pursuant to Part 31 of Michigan's

Natural Resources and Environmental Protection Act, which provides that lain

action under this subsection may be brought in the circuit court for the county of

Ingham or for the county in which the defendant is located, resides, or is doing

business." MCL 324.3115(1)(emphasis added).

      157. Because the State seeks to remedy statewide contamination and

natural resources and property damages stemming from systematic and widespread


                                          28
      Case
         Case
           1:20-cv-01080
               MDL No. 2873
                         ECFDocument
                             No. 1-1, PageID.62
                                       721-3 FiledFiled
                                                   11/10/20
                                                        11/09/20
                                                              Page
                                                                 Page
                                                                   36 of4089of 93




 violations of its water resouices protection statute and regulations, venue is proper

 as this Court is a default venue for statewide claims arising under Part 31 of the

 NREPA.


                             FACTUAL ALLEGATIONS

 I.       Defendants had full knowledge of the health and environmental
          risks of Commercial AFFF, which they intentionally hid from the
          public and the State.

          158. PFAS are a family of chemical compounds containing strong carbon-

 fluorine bonds.2

          159. PFAS are human-made, synthetic chemicals that do not exist naturally

 in the environment.3

          160. PFAS are known as "forever" chemicals, because they are extremely

 persistent in the environment and resistant to typical environmental degradation

 processes.4

          161. PFAS do not break down or biodegrade over time, and instead,

 accumulate in the environment.5




 2U.S. Environmental Protection Agency, EPA's Per- and Polyfluoroalkyl Substances
(PFAS)Action Plan, p 1, https://www.epa.gov/sites/production/files/2019
02/documents/pfas_action_plan_021319_508comp1iant_1.pdf(February 2019)
(accessed August 19, 2020).
 3 Id. at   1.
 4   Id. at 1. .
 5 U.S. EPA., Basic Information on PFAS,
 https://www.epa.gov/pfas/basicinformation-pfas (accessed August 19, 2020).

                                          29
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.63
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                37 of4189of 93




         162. PFAS generally absorb poorly and tend to be mobile in soil and

 groundwater systems.

         163. This combination of properties enables PFAS to readily migrate in soil,

 surface water, and groundwater.6

         164. The pernicious characteristics of PFAS mean that once these chemicals

 are released into the environment, they migrate into and cause extensive

 contamination and injury to State natural resources and property.7

         165. The public is exposed to PFAS through ingestion of drinking water and

 contaminated food, inhalation, dermal contact, and other pathways.8

         166. PFAS bioaccumulate in the human body and can bio-magnifyin

 animals, particularly fish and "top of the food chain" mammals.6

         167. PFAS can even be found in the blood of human infants, and protein-

 rich breast milk appears to be a source of PFAS exposure.10



6 John  A. Simon, Editor's perspective—Per- and polyfluorinated substances pose
substantial challenges to remediation practitioners, Remediation: The Journal of
 Environmental Cleanup Costs, Technologies, and Techniques, 2018;28:3-7,
 https://onlinelibrary.wiley.com/doi/ful1/10.1002/rem.21547(March 12, 2018)
(accessed August 19, 2020).
7 See   generally Simon, supra n. 6.
8 See   Basic Information on PFAS,supra n. 5.
9 See, e.g., NBCNews, Breast-Fed Babies Show Buildup of Potentially Harmful
Chemical, http://www.nbcnews.comhd/57764921/ns/technology_and_science-
science/t/breast-fed-babies-show-buildup-potentially-harmful-
chemical/#.Xbs7FyhKhMB (August 21, 2015)(accessed August 19, 2020).
 10 See U.S. Dep't of Health and Human Services, Agency for Toxic Substances and
 Disease Registry, Toxicological Profile for Perfluoroalkyls, Draft for Public
 Comment(June 2018)(available at https://www.atsdr.cdc.gov/toxprofiles/tp200.pdf)
(accessed August 19, 2020.)

                                          30
    Case
       Case
         1:20-cv-01080
             MDL No. 2873
                       ECFDocument
                           No. 1-1, PageID.64
                                     721-3 FiledFiled
                                                 11/10/20
                                                      11/09/20
                                                            Page
                                                               Page
                                                                 38 of4289of 93




       168. Even low doses of PFAS can result in adverse health effects for

 humans as well as animals."

       169. Exposure to certain PFAS is correlated with a wide array of harmful

and serious health effects in humans and animals, including but not limited to:

           (a) Liver damage;

           (b) Altered cholesterol levels;

       •   (c) Pregnancy-induced hypertension and/or preeclampsia;

           (d)Thyroid disease;

           (e) Modulation of the immune system;

           (f) Decreased fertility; and

           (g) Decreases in birth weight.12

       170. PFAS contamination is a serious threat to public health, as well as to

State natural resources and property.

       171. Because PFAS are persistent in the environment, unless PFAS are

actively cleaned up from contaminated State natural resources and property or




 11 See, e.g., Michigan Science Advisory Workgroup, Health-Based Drinking Water
 Value Recommendations for PFAS in Michigan,
 https://www.michigan.gov/documents/pfasresponse/HealthBased_Drinking_Water_
 Value_Recommendations_for_PFAS_in_Michigan_Report_6 59258_7.pdf(June 27,
 2019)(accessed August 19, 2020); see also Michigan PFAS Science Advisory Panel,
Scientific Evidence and Recommendations for Managing PFAS Contamination in
 Michigan,
(https://www.michigan.gov/documents/pfasresponse/Science_Advisory_Board_Repor
 t_641294_7.pdf)(December 7, 2018)(accessed August 19, 2020).
12 See Toxicological Profile for Perfluoroalkyls—Draft for Public Comment, supra n.
10.

                                             31
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.65
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                39 of4389of 93




otherwise remediated, these chemicals will remain within the State and continue to

contaminate State natural resources and property indefinitely.

       172. PFAS are difficult and costly to treat and remove from State natural

resources and property or otherwise remediate.13

       173. PFAS have been used for decades in a wide array of consumer and

industrial products, including Commercial AFFF."

       174. Release of Commercial AFFF into the environment, which then seeps

into and travels through soil, groundwater, and surface water, is a known pathway

for PFAS to enter the environment.

       175. Defendants distributed, sold, released, supplied, transported, arranged

for disposal or treatment, handled, and/or used Commercial AFFF in Michigan in

such a way as to cause harm to the State's public health, safety, welfare, natural

resources and the environment.

       176. Defendants have known for decades that PFAS are toxic and because

Commercial AFFF contains PFAS, the release of Commercial AFFF poses

substantial health and environmental risks. Notwithstanding that knowledge,

Defendants persistently and intentionally hid the danger of Commercial AFFF from

Michigan and the public.

       177. Defendants released Commercial AFFF into the environment as a

result of, or in connection with their distribution, sale, release, supply, transport,



13 See, e.g., Simon, supra   n. 6.
141d. at   1.

                                           32
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.66
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                40 of4489of 93




arrangement for disposal or treatment, handling, and/or use of Commercial AFFF

in Michigan.

      178. Defendants knew,foresaw, and/or reasonably should have known

and/or foreseen that PFAS from Commercial AFFF would contaminate and harm

the State's public health, safety, welfare, natural resources and the environment.

      179. The Defendants have earned extraordinary profits from their business

practices related to Commercial AFFF.

      180. Despite their explicit knowledge of the dangers of PFAS used in

Commercial AFFF, Defendants deliberately and intentionally concealed the dangers

of Commercial AFFF from governmental entities, including the State of Michigan

and its agencies, and the public at large in order to protect profits and avoid public

responsibility for injuries and damage caused by their toxic products.

      181. Instead of disclosing the dangers associated with Commercial AFFF,

Defendants went to great lengths to falsely promote Commercial AFFF as being

safe and appropriate for widespread use.

      182. Defendants repeatedly assured and represented to governmental

entities and to the public that exposure to Commercial AFFF presented no risk of

harm and was of no legal, toxicological, or medical significance of any kind.

      183. At all relevant times, Defendants shared and/or should have shared

among themselves, all relevant information relating to the presence, biopersistence,

and bioaccumulation of PFAS from Commercial AFFF in the environment and in




                                          33
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.67
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                41 of4589of 93




human blood and associated toxicological, epidemiological, and/or other adverse

effects and/or risks.

       184. At all relevant times, Defendants, through their acts and/or omissions,

controlled, minimized, trivialized, manipulated, and/or otherwise influenced the

information that was published in peer-review journals, released by any

governmental entity, and/or otherwise made available to the public relating to

PFAS in human blood and any alleged adverse impacts and/or risks associated

therewith, effectively preventing the State from discovering the existence and

extent of any harm as alleged herein.

       185. At all relevant times, Defendants, through their acts and/or omissions,

took steps to attack, challenge, discredit, and/or otherwise undermine any scientific

studies, findings, statements, and/or other information that proposed, alleged,

suggested, or even implied any potential adverse environmental damage and health

effects or risks and/or any other fact of any legal, toxicological, or medical

significance associated with the presence of PFAS from Commercial AFFF in the

environment and human blood.

       186. At all relevant times, Defendants, through their acts and/or omissions,

concealed and/or withheld information from their customers, governmental entities,

and the public that would have properly.and fully alerted Michigan to the

environmental, toxicological, medical, or other significant risks from Commercial

AFFF contamination.




                                           34
      Case
         Case
           1:20-cv-01080
               MDL No. 2873
                         ECFDocument
                             No. 1-1, PageID.68
                                       721-3 FiledFiled
                                                   11/10/20
                                                        11/09/20
                                                              Page
                                                                 Page
                                                                   42 of4689of 93




         187. At all relevant times, Defendants encouraged the continued and

increased use of Commercial AFFF, which caused PFAS to be released into the

environment of Michigan, by their customers and others, despite knowledge of the

toxicity, persistence, and bioaccumulation concerns associated with Commercial

AFFF containing PFAS.

         188. Defendants' actions have contaminated and harmed Michigan's public

health, safety, welfare, natural resources and the environment.


II.      Defendants failed to act on their knowledge of Commercial AFFF's
         health and environmental risks.

         189. Despite their knowledge that Commercial AFFF posed environmental

and public health risks, and despite the a' vailability of reasonable alternatives,

Defendants failed to take appropriate precautionary measures to prevent or

mitigate contamination caused by Commercial AFFF.

         190. Defendants promoted Commercial AFFF as being environmentally

sound and appropriate for widespread use.

         191. At all times relevant to this litigation, Defendants were or should have

been aware that injury to the State's natural resources and property was inevitable

as a result of the use of Commercial AFFF, due to PFAS's solubility, recalcitrance to

biodegradation and bioremediation, and the normal and foreseen use of Commercial

AFFF manufactured, distributed, sold, and used in Michigan.

         192. Defendants possess—and have always possessed—vastly superior

knowledge, resources, experience, and other advantages, in comparison to anyone or

any agency, concerning the nature, and properties of PFAS and Commercial AFFF.

                                           35
  Case
     Case
       1:20-cv-01080
           MDL No. 2873
                     ECFDocument
                         No. 1-1, PageID.69
                                   721-3 FiledFiled
                                               11/10/20
                                                    11/09/20
                                                          Page
                                                             Page
                                                               43 of4789of 93




         193. By virtue of their tremendous economic power and analytical

resources, including the employment of scientists such as chemists, engineers, and

toxicologists, Defendants have at all relevant times been in a position to know,

identify, and confirm the threat Commercial AFFF posed and still poses to the

State's public health, safety, welfare, natural resources and the environment.

         194. In addition, by virtue of this superior knowledge, and/or by virtue of

Defendants' partial and incorrect statements regarding the nature and impacts of

Commercial AFFF, Defendants had a duty to disclose the truth and to act in

accordance with the truth about Commercial AFFF.


III.     Michigan's Commercial AFFF and PFAS Investigations.

         195. Commercial AFFF contamination in Michigan's groundwater, surface

water, and natural resources is a serious, immediate, and direct threat to the

State's public health, safety, welfare, natural resources, and the environment.

         196. In response to this serious and immediate threat, Michigan"has

implemented one of the most aggressive Commercial AFFF investigations and

PFAS sampling plans in the nation.

         197. In November 2017, Executive Directive No. 2017-4 established MPART

to address concerns about PFAS contamination in Michigan.15




15 Seegenerally Executive Directive No. 2017-4,
https://wvvw.michigan.gov/documents/snyder/ED_2017-4_605925_7.pdf(November
13, 2017)(accessed August 19, 2020).

                                           36
     Case
        Case
          1:20-cv-01080
              MDL No. 2873
                        ECFDocument
                            No. 1-1, PageID.70
                                      721-3 FiledFiled
                                                  11/10/20
                                                       11/09/20
                                                             Page
                                                                Page
                                                                  44 of4889of 93




        A.    Michigan's PFAS standards.

        198. MPART was tasked with the formation of an Independent Science

Advisory Panel, comprised of experts from throughout the United States, to provide

analysis of human health risks associated with PFAS in the environment and

evidence-based recommendations to Michigan.

        199. On December 7, 2018, the Independent Science Advisory Panel

published a report which, amongst other things, advised that the State of Michigan

should impose drinking water standards for PFOS and PFOA that are more

restrictive than the U.S. EPA's Lifetime Health Advisory(LHA)of 70 ppt combined

for PFOS and PFOA and that the State of Michigan should evaluate other PFAS.18

        200. In March 2019, Governor Gretchen Whitmer announced that Michigan

will establish enforceable state drinking water standards for PFAS.17

        201. Governor VVhitmer directed MPART to form an independent Science

Advisory Workgroup to navigate the science and standards from across the country

and develop health-based values(HBVs)to inform the initial phase of the

rulemaking process for establishing state drinking water standards.18




16 Michigan PFAS Science Advisory Panel, Scientific Evidence and
Recommendations for Managing PFAS Contamination in Michigan (Dec. 7, 2018),
available at
https://www.michigan.govidocuments/pfasresponse/Science_Advisory_Board_Report
_641294_7.pdf(accessed August 19, 2020).
17 Health-Based    Drinking Water Value Recommendations for PFAS in Michigan, n.
11, supra, at 2.
18


                                         37
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.71
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                45 of4989of 93




         202. The Science Advisory Workgroup undertook a methodical approach to

evaluate existing and proposed standards from across the country for the 18 PFAS

analytes considered under U.S. EPA Method 537.1.19

         203. The Science Advisory Workgroup focused on those PFAS that they

determined had enough peer reviewed studies on which to base their conclusions."

         204. On August 3, 2020, EGLE adopted new standards aimed at protecting

Michiganders from PFAS contamination in municipal drinking water:21

               Specific PFAS      Drinking Water          Chemical
                                       HBV                Abstract
                                                          Services
                                                          Registry
                     .                                     Number
                                                         (CASRN)
             PFNA                6 ng/L (ppt)         375-95-1

             PFOA                8 ng/L (ppt)         335-67-1

             PFHth               400,000 ng/L (ppt)   307-24-4

             PFOS                16 ng/L (ppt)        1763-23-1

             PFHxS               51 ng/L (ppt)        355-46-4

             PFBS                420 ng/L (ppt)       375-73-5

             HFPO-DA(GenX)       370 ng/L (ppt)       13252-13-6




19 Id. at 3; see also Method 537.1: Determination of Selected Per- and Polyfluorinated
Alkyl Substances in Drinking Water by Solid Phase Extraction and Liquid
Chromatography/Tandem Mass Spectrometry(LC/MS/MS)
haps://cfpub.epa.gov/si/si_public_record_Report.cfm?dirEntryId=343042&Lab=NER
L (accessed August 19, 2020).
29 Id.

21 Id.


                                         38
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.72
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                46 of5089of 93




      205. On August 3, 2020, MPART announced an expansion of PFAS

investigations and clean-up efforts across the state in response to the state's

adoption of new standards aimed at protecting Michiganders from PFAS

contamination in municipal drinking water.

      206. Administered by the Department of Environment, Great Lakes, and

Energy(EGLE)(f/k/a Michigan Department of Environmental Quality), the new

regulations limit seven PFAS chemicals in drinking water, consistent with the

recommendations of the Science Advisory Workgroup, as reflected in the chart

above.

      207. The limits in the chart above represent the current Maximum

Contamination Levels for municipal drinking water in Michigan.

      208. The new drinking water standards also update Michigan's existing

groundwater clean-up criteria of 70 ppt for PFOS and PFOA. The new groundwater

standard is 8 ppt for PFOA and 16 ppt for PFOS.

      209. These new levels represent the current cleanup criteria under Part 201

of the NREPA for groundwater used as drinking water under the authority of Mich.

Admin. Code R 299.6.


      B.     MPART's PFAS & Commercial AFFF investigations.

      210. Immediately after its formation, MPART began a series of

investigations and collected sampling data to identify, characterize, and address




                                          39 '
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.73
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                47 of5189of 93




 risks to the State's public health, safety, welfare, natural resources and the

 environment as quickly as possible.22

         211. MPART initiated a Statewide PFAS Sampling Program in 2018, which

 consists of multiple phases.

         212. MPART began Phase I of its Statewide PFAS Sampling Program

(MPART Study Phase I) in April 2018 in order to test drinking water for

 approximately 75% of Michigan's residents.23

         213. Executive Order 2019-3, issued by Governor Gretchen Whitmer,

established MPART as an enduring body to continue to address the PFAS

contamination in Michigan, protect public health, safety, welfare, natural resources,

and the environment, and ensure the safety of Michigan's land, air, and water.24

         214. MPART conducted Phase II of MPART's Statewide PFAS Sampling

Program(MPART Study Phase II) in 2019 to sample non-community public water




22 See, e.g., Department of Environment, Great Lakes, and     Energy, Michigan PFAS
Action Response Team,PFAS Sites Being Investigated,
https://www.michigan.gov/pfasresponse/0,9038,7-365-86511---,00.html(accessed
August 19, 2020).
23 Michigan PFAS Action  Response Team,PFAS Response, Phase I(2018), available
at https://www.michigan.gov/pfasresponse/0,9038,7-365-495899--,00.html(accessed
August 19, 2020).
24 See   generally Executive Directive No. 2019-3,
  https://www.michigan.gov/whitmer/0,9309, 7-387-90499_90705-488737--,00.html;
  see also Department of Environment, Great Lakes, and Energy, Michigan PFAS
• Action Response Team, MPART, https://www .michigan.gov/pfasresponse/O, 9038, 7-
  365-86513---,00.html(accessed August 19, 2020).

                                           40
     Case
        Case
          1:20-cv-01080
              MDL No. 2873
                        ECFDocument
                            No. 1-1, PageID.74
                                      721-3 FiledFiled
                                                  11/10/20
                                                       11/09/20
                                                             Page
                                                                Page
                                                                  48 of5289of 93




supplies which were not part of Phase I in order to assess the potential for PFAS

impact in drinking water for expanded at-risk populations.25

        215. A total of 2,500 facilities, including both community water supplies

(CWS)and non-community water supplies(NCWS), were sampled during the

MPART Study Phase I and Phase II.

        216. A total of 70 CWS with intakes in one of the Great Lakes, connecting

channels, or inland rivers, and 1,045 other CWS that rely solely on groundwater

were sampled:

        217. The CWS facilities sampled consisted of municipalities, manufactured

housing communities, apartment complexes, subdivisions, condominium

developments, and others.

        218. A total of 460 schools, 165 childcare providers and Michigan Head

Start programs, and approximately 716 additional water supplies classified as

NCWS, which have their own groundwater well(s), were also sampled.

        219. In addition to MPART's Statewide public water supply Phase I and

Phase II studies, MPART has also conducted groundwater investigations and found

exceedances of Part 201 cleanup criteria (of8 ppt for PFOA and 16 ppt for PFOS)at

105 sites. EGLE has also conducted groundwater investigations at other sites and

over 40 of those exceed the revised drinking water criteria of 8 ppt for PFOA or 16

ppt for PFOS. MPART also has conducted wastewater screening, surface water



25Michigan PFAS Action Response Team,PFAS Response, Phase 11(2019),
available at https://www.michigan.gov/pfasresponse/0,9038,7-365-
86510_88061_92549_92526-495786--,00.html (accessed August 19, 2020).

                                          41
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.75
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                49 of5389of 93




screening, fish and wildlife screening, and screening of surface water foam

suspected to be the result of PFAS contamination.

       220. MPART has discovered elevated PFAS concentrations from

Commercial AFFF in lakes and waterways across the State of Michigan.

       221. PFAS-contaminated foam has been documented on the surface of

rivers and lakes detrimentally affected by PFAS contamination in Michigan.

       222. Since June 2019, health advisories have been issued by local•health

departments or the Michigan Department of Health and Human Services warning

residents to avoid contact with.PFAS foam on various lakes and streams in

Michigan.

       223. These advisories which are in place indefinitely, advise residents to

avoid ingesting PFAS foam and to wash their hands after touching foam.

       224. Human-health-based consumption advisories have been established for

fish in various lakes and streams in Michigan based on the presence of PFAS in

edible portions of fish.

      225. These advisories range from limitations on consumption to "do not eat"

advisories, and such advisories remain in effect at this time.

      226. MPART has also discovered elevated levels of PFAS in groundwater

and surface water, including drinking water sources.




                                         42
     Case
        Case
          1:20-cv-01080
              MDL No. 2873
                        ECFDocument
                            No. 1-1, PageID.76
                                      721-3 FiledFiled
                                                  11/10/20
                                                       11/09/20
                                                             Page
                                                                Page
                                                                  50 of5489of 93




        227. On March 29, 2018, the Michigan Fire Marshal conducted a survey of

 1,035 fire stations in Michigan to identify which were currently using or had

 previously used Commercial AFFF.26

        228. As of February 11, 2020, approximately 795 fire stations had

responded to the survey, of which 359 reported using a total of approximately

37,148 gallons of Commercial AFFF.27

        229. Neither the State of Michigan nor its local fire departments provided

Defendants with specifications to govern the formulation, performance, testing,

storage, inspection, packaging, and/or labeling of Commercial AFFF nor did they

require that Commercial AFFF conform to the DOD's Mil-Specs.

        230. Similarly, based upon information and belief, private entities that used

Commercial AFFF in Michigan did not provide Defendants with specifications to

govern the formulation, performance, testing, storage, inspection, packaging, and/or

labeling of Commercial AFFF nor did they require that AFFF conform to the DOD's

Mil-Specs.

        231. Defendants manufactured PFAS and/or Commercial AFFF that was

delivered to Michigan for various commercial methods, including, but not limited to,

fire prevention training and fire extinguishing.




26https://www.michigan.gov/pfasresponse/0,9038,7-365-86514-496805--,00.html
(accessed August 19, 2020).
271d


                                          43
  Case
     Case
       1:20-cv-01080
           MDL No. 2873
                     ECFDocument
                         No. 1-1, PageID.77
                                   721-3 FiledFiled
                                               11/10/20
                                                    11/09/20
                                                          Page
                                                             Page
                                                               51 of5589of 93




      232. MPART's widespread sampling conducted pursuant to Executive

Directive 2017-4 and Executive Order 2019-3 has revealed the presence of PFAS at

levels that threaten significant portions of the State's ecosystem.

      233. The State's investigation and response are ongoing given the scope of

the problem and that knowledge of PFAS's public health and environmental risks is

evolving.


IV.   Commercial AFFF contamination is widespread in Michigan.

      234. In this Complaint, the State seeks damages and remedies for

Commercial AFFF contamination at locations and/or properties throughout the

State except at: (1)locations and/or property owned by the federal government of

the United States;(2)locations and/or properties that qualify as non-military

airports subject to 14 CFR 139.1 and Federal Aviation Administration regulations;

and (3)locations and/or properties that qualify as a Federal Enclave under Article

One Section 8 Clause 17 of the United States Constitution.

      235.    Commercial AFFF contamination has harmed natural resources and

property throughout the State and has injured the State's public health, safety,

welfare, natural resources, and the environment and interferes with the use of

these precious resources.

      236. As noted above, the term "natural resources" shall mean land, fish,

wildlife, biota, air, water, ground water, drinking water supplies, and other such

resources belonging to, managed by, held in trust by, appertaining to, or otherwise

controlled by the United States, the State or the Tribes. Likewise, the term

                                          44
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.78
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                52 of5689of 93




"natural resource damages" include, without limitation: (i) Natural Resource

Damage Assessment Costs;(ii) the costs of restoration, rehabilitation, or

replacement of injured or lost Natural Resources and the services they provide, or of

acquisition of equivalent resources (including costs of Natural Resource Restoration

Projects); (iii) the costs of planning and monitoring such restoration activities;(iv)

any other compensation for injury, destruction, loss, impairment, diminution in

value, loss, or loss of use or non-use of Natural Resources and/or the services they

provide; and (v) each of the categories of recoverable damages described in

applicable State Natural Resource Damage law.

      237. Given PFAS's properties, including their resistance to biodegradation

and their solubility, PFAS from Commercial AFFF continues to move through

groundwater, surface waters, soils, and other natural resources, and cause

contamination in new locations, adversely impacting State natural resources and

property.

      238. PFAS continue to move through the environment and contaminate and

injure State natural resources and property at a number of locations throughout the

State with known Commercial AFFF contamination.

      239. The State seeks a remedy through this lawsuit for contamination at

any site within the State where Commercial AFFF has been detected, or in the

future will be detected, and Where PFAS from Commercial AFFF has been or will be

detected above Michigan's current clean up criteria.




                                          45
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.79
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                53 of5789of 93




          240. Defendants' acts and omissions directly and proximately caused and

continue to cause PFAS from Commercial AFFF to intrude into and contaminate

and injure these natural resources and property.

          241. There are proven and preliminary remedial techniques for cleaning up

PFAS from Commercial AFFF in environmental media, and for successfully

treating drinking water.

          242. Absent use of remediation and treatment methods, PFAS

contamination associated with Commercial AFFF will continue to spread through

the State's natural resources and property.

          243. Although PFAS are persistent in the environment, PFAS from

Commercial AFFF can be successfully remediated in certain natural resources

and/or successfully treated, but at significant expense.

      244. PFAS contamination levels from Commercial AFFF in State natural

resources including groundwater and drinking water typically fluctuate (i.e.,

increase and decrease) over time as PFAS from Commercial AFFF moves through

groundwater, and due to other factors, including changes in seasonal precipitation

levels.

      245. PFAS levels from Commercial AFFF can fluctuate at a single

contamination site over time. For this reason, the only way to be certain that PFAS

from Commercial AFFF no longer exists in State natural resources such as

groundwater or drinking water is to remediate or treat the PFAS. In other words, if

Commercial AFFF is not remediated, it will contaminate the environment forever.


                                          46
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.80
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                54 of5889of 93




      246. The presence and migration of PFAS from Commercial AFFF in the

State's natural resources and property, absent large-scale and costly remediation

and/or treatment, will continue indefinitely, and will continue to threaten the

State's natural resources and property.

      247. Because of the injury Commercial AFFF has caused and is causing to

State natural resources, Michigan's natural resources require restoration, including

compensation for interim and permanent losses.

      248. The State reserves its right to amend this Complaint as additional

evidence of Commercial AFFF contamination comes to light including, but not

limited to, Commercial AFFF contamination of wildlife, soils, sediments, and other

State natural resources.

      249. Contamination from use of Commercial AFFF at locations throughout

Michigan has injured the State's natural resources belonging to, managed by,

controlled by, appertaining to, or held in trust by the State or a local unit of

government and/or adversely impacted their beneficial public trust uses including

those for drinking water, recreation, fishing, agriculture, and other uses.

      250. Contamination from use of Commercial AFFF in Michigan has caused

substantial injury and damage to the State natural resources.

      251. Michigan and its residents have been deprived of the full use and

enjoyment of natural resources belonging to, managed by, controlled by,

appertaining to, or held in trust by the State or a local unit of government, which




                                           47
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.81
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                55 of5989of 93




have been substantially harmed by Commercial AFFF contamination throughout

the State.

      252. The State's natural resources and property will continue to be harmed

and injured for the foreseeable future by the ongoing release and/or spread of PFAS

from Commercial AFFF contamination throughout the State.

      253. Defendants' acts and/or omissions have caused and/or contributed to

Commercial AFFF contamination throughout the State.

      254. To the extent that Defendants did not own any property or operate any

facility with Commercial AFFF contamination in the State, Defendants knew or

should have known that Commercial AFFF would be released or disposed of from

facilities and/or properties in the State and did not take any action to ensure that

the owners or operators properly disposed of Commercial AFFF.

      255. Defendants failed to disclose the environmental and health risks of

Commercial AFFF that were known or should have been known to them, to

consumers, to users, or to the State.

      256. Because Defendants failed to disclose the environmental and health

risks of Commercial AFFF, the risks associated with Commercial AFFF were

unknown to the State.

      257. Defendants were in the best position to reduce the risk of harm of

Commercial AFFF contamination in Michigan.

      258. Each of the State's natural resources is precious, limited, and

invaluable, as described in more detail below.


                                          48
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.82
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                56 of6089of 93




               1.    Groundwater.

         259. Groundwater is a precious, limited, and invaluable State natural

resource that is used for drinking water, irrigation, agriculture, and other

important purposes.

         260. Agriculture is a significant industry in Michigan, where the food and

agriculture system accounts for an estimated $104.7 billion in direct, indirect, and

induced economic activity annually.

         261. Agriculture accounts for approximately 805,000 jobs in the State of

Michigan.

         262. Approximately 45% of Michiganders rely upon groundwater as a

source for their drinking water.28

         263. State natural resources, including groundwater, are vital to the health,

safety, and welfare of Michigan's residents, and to the State's economy and ecology.

         264. Defendants' Commercial AFFF has contaminated and damaged the

State's groundwater in locations throughout the State and at yet to be identified

sites of PFAS contamination from Commercial AFFF.

         265. Defendants' Commercial AFFF has contaminated and damaged

drinking water that is drawn from groundwater sources in locations throughout the

State.




28 MichiganDepartment of Environment, Great Lakes, and Energy (f/k/a Michigan
Department of Environmental Quality), Fact Sheet: Groundwater Statistics,
https://www.michigan.gov/documents/deq/deq-wd-gws-wcu-
groundwaterstatistics_270606_7.pdf(rev. Jan. 2018)(accessed August 19, 2020).

                                          49
  Case
     Case
       1:20-cv-01080
           MDL No. 2873
                     ECFDocument
                         No. 1-1, PageID.83
                                   721-3 FiledFiled
                                               11/10/20
                                                    11/09/20
                                                          Page
                                                             Page
                                                               57 of6189of 93




      266. Ongoing additional testing continues to reveal further PFAS

contamination and injury of groundwater in locations throughout Michigan caused

by Defendants' Commercial AFFF.

      267. It is certain that additional testing will reveal further PFAS

contamination and injury of groundwater in locations throughout Michigan caused

by Defendants' Commercial AFFF.


            2.     Surface waters.

      268. Surface waters are precious, limited, and invaluable State natural

resources that are used for drinking water, irrigation, recreation such as swimming

and fishing, and ecological and other important purposes.

      269. The Great Lakes—Superior, Huron, Michigan, Ontario and Erie—

comprise the largest body of fresh water on Earth, holding nearly 21% of the world's

fresh surface water and more than 84% of North America's fresh surface water.29

      270. 3,288 miles of Michigan's border is along the shores of Lake Michigan,

Lake Superior, Lake Huron, and Lake Erie.39

      271. There are also more than 11,000 inland lakes of five acres in size or

larger in Michigan. According to the Michigan Historical Society, a person in




29 U.S. EPA, Facts and Figures About the Great Lakes,
https://www.epa.gov/greatlakes/facts-and-figures-about-great-lakes (accessed
August 19, 2020).
30 Michigan.gov, Does Michigan Have the Longest Coast Line in the United States?
https://www.michigan.gov/som/0,4669,7-192-26847-103397--,00.html(accessed
August 19, 2020).

                                        50
     Case
        Case
          1:20-cv-01080
              MDL No. 2873
                        ECFDocument
                            No. 1-1, PageID.84
                                      721-3 FiledFiled
                                                  11/10/20
                                                       11/09/20
                                                             Page
                                                                Page
                                                                  58 of6289of 93




Michigan is never more than six miles from an inland lake or more than 85 miles

from the shore of the Great Lakes.31

        272. Michigan's Great Lakes include some of most majestic natural

shorescapes on the planet and the State's tourism and recreation industries are

dependent upon clean water, including surface waters.

        273. Michigan's Great Lakes shoreline and its inland lakes are

commercially, recreationally, aesthetically, and ecologically important to the State

and its residents, including by supporting aquatic ecosystems, and biota such as

fish.

        274. Tourism is a significant industry in Michigan.

        275. In 2018, approximately 124.8 million visitors came to Michigan and

spent approximately $25.7 billion in the State.

        276. In 2018, the tourism industry supports approximately 6.0% of all jobs

in Michigan and generated approximately $2.8 billion in state and local taxes.32

        277. A significant portion of Michigan's tourism industry relates to outdoor

recreation.

        278. Outdoor recreation is also vitally important to Michigan residents.

        279. A 2017 telephone survey conducted by Public Sector Consultants on

behalf of the Michigan Department of Natural Resources established that 54% of


31Michigan State University, Michigan Inland Lake Partnership, FAQ,
https://www.canr.msu.edu/michiganlakes/faq (accessed August 19, 2020.)
32 Tourism Economics, Economic Impact of Tourism in Michigan, 2018 p 3,
https://medc.app.box.com/s/oheae2919u5204v6myfviuhph5ax5btp (accessed August
19, 2020).

                                          51
  Case
     Case
       1:20-cv-01080
           MDL No. 2873
                     ECFDocument
                         No. 1-1, PageID.85
                                   721-3 FiledFiled
                                               11/10/20
                                                    11/09/20
                                                          Page
                                                             Page
                                                               59 of6389of 93




surveyed individuals swam outdoors in Michigan, 41% of surveyed individuals

fished in Michigan, 32% of surveyed individuals canoed, kayaked, used stand-up

paddle boards, or went wind surfing in Michigan, and 31% of surveyed individuals

used motor boats.33

      280. Defendants' Commercial AFFF has contaminated and injured the

State's surface waters in locations throughout the State.

      281. Ongoing additional testing continues to reveal further PFAS

contamination and injury of surface waters in locations throughout Michigan

caused by Defendants' Commercial AFFF.

      282. It is certain that additional testing will reveal further PFAS

contamination in surface waters in locations throughout Michigan caused by

Defendants' Commercial AFFF.


            3.     Wildlife, soils, and sediment.

      283. Wildlife, soil, and sediments are precious, limited, and of great value to

State natural resources.

      284. Agriculture is one of Michigan's largest industries, contributing

billions annually to Michigan's economy.




33 Public
        Sector Consultants and The Michigan Department of Natural Resource's,
Michigan Statewide Comprehensive Outdoor Recreation Plan: 2018-2022, p 11,
https://publicsectorconsultants.com/wp-content/uploads/2018/09/SCORP2018-
2022_Final(accessed August 19, 2020.)

                                         52
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.86
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                60 of6489of 93




      285. Michigan's fish and other wildlife are used for food and recreational

purposes, and provide a significant economic benefit to the State, including through

tourism and recreation.

      286. Injuries to wildlife affect not only individual wildlife, but the entire

ecosystem of which they are a part.

      287. Soil and sediments are part of or interconnected with the health of the

State's natural resources such as surface waters, groundwater, and wildlife, and

provide numerous values and services, including but not limited to recreation,

tourism, and agriculture.

      288. Sediments are important as habitat for wildlife including fish, among

other important ecological uses; and soils may contain contaminants that migrate to

groundwater.

      289. A healthy and functioning ecosystem depends upon the interplay

between non-impaired soils, sediments, and wildlife.

      290. The State's investigation and response are ongoing given the scope of

PFAS contamination from Commercial AFFF and because knowledge of the public

health and environmental risks associated with Commercial AFFF is evolving.

      291. It is certain that additional testing will reveal further Commercial

AFFF contamination and injury of agricultural operations, soils, sediments, and

wildlife in locations throughout Michigan.

                              CLAIMS FOR RELIEF

                       FIRST CAUSE OF ACTION
               LIABILITY UNDER PART 201 OF THE NREPA

                                          53
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.87
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                61 of6589of 93




                             (Against All Defendants)

        292. The State repeats, realleges, and incorporates by reference the

allegations contained in Paragraphs 1-291, above, as though fully set forth herein.

        293. The purpose of Part 201 of the NREPA is to provide for appropriate

response activities to eliminate unacceptable risks to public health, safety, or

welfare, or to the environment from environmental contamination at facilities

within the State of Michigan. MCL 324.20102(c).

        294. Part 201 of the NREPA also allows the State to recover "[d]amages for

the full value of injury to, destruction of, or loss of natural resources[.]." MCL

324.20126a(1)(c).

        295. Part 201 of the NREPA authorizes the Attorney General, on behalf of

the State, to commence a civil action seeking, inter alia, "Riemporary or permanent

injunctive relief necessary to protect the public health, safety, or welfare, or the

environment from the release or threat of release," and a "declaratory judgment on

liability for future response activity costs and damages." MCL 324.20137(1).

        296. PFOA and PFOS are "hazardous substances" under Part 201 of the

NREPA. MCL 324.20101(1)(x), and EGLE established groundwater cleanup criteria

for these substances under Mich. Admin. Code R 299.6(12), effective January 10,

2018.

        297. Commercial AFFF contains PFAS compounds regulated by the State of

Michigan, including, but not limited to PFOA and PFOS.




                                           54
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.88
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                62 of6689of 93




      298. PFAS other than those known as PFOA and PFOS may be "hazardous

substances" under Part 201 of the NREPA, MCL 324.20101(1)(x), based on EGLE's

determination that these substances pose an unacceptable risk to the public health,

safety, or welfare, or the environment, considering the fate of the material, dose-

response, toxicity, or adverse impact on natural resources. MCL 324.20101.

      299. The leaking, emitting, discharging, escaping, leaching, dumping and

disposal of hazardous substances constitute a "release" or "threat of release" as

those terms are defined in MCL 324.20101(1)(pp) and MCL 324.20101(1)(ccc).

      300. PFAS are contained in Commercial AFFF and the release of PFAS

from Commercial AFFF requires action under Part 201 of the NREPA.

      301. EGLE has established standards for certain PFAS for exposure

pathways including drinking water (see paragraph 204, supra), groundwater

cleanup (see paragraphs 208 and 296, supra), and groundwater-surface water

interface. MCL 324.20120e(1)(a), MCL 324.20120a(5).

      302.   As a result of the testing conducted by MPART in 2018 and 2019, the

State has discovered that Commercial AFFF is a significant source of PFAS

contamination throughout the State.

      303. The levels of PFOA and PFOS from Commercial AFFF in groundwater

at and around locations throughout the State exceed the concentrations that satisfy

the criteria under Part 201.




                                          55
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.89
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                63 of6789of 93




      304. The levels of PFOA and PFOS from Commercial AFFF impacting

surface water, soils, and sediments at and around locations throughout the State

exceed state standards and criteria.

      305. The levels of other PFAS from Commercial AFFF in groundwater at

and around locations throughout the State pose an unacceptable risk to the public

health, safety, or welfare, or the environment, considering the fate of the material,

dose-response, toxicity, or adverse impact on natural resources.

      306. Samples taken in groundwater discharging to surface water at and

around the locations throughout the State exceed the generic groundwater-surface

water interface cleanup criteria for PFOA and PFOS.

      307. Locations throughout the State contaminated with PFAS from

Commercial AFFF are an area, place, parcel or parcels of property, or portion of a

parcel of property where a hazardous substance in excess of the concentrations that

satisfy the cleanup criteria for unrestricted residential use has been released,

deposited, disposed of, or otherwise comes to be located.

      308. MCL 324.20126(1), provides, in pertinent part, that:

      Notwithstanding any other provision or rule of law and except as
      provided in subsections (2),(3),(4), and (5) and section 20128, the
      following persons are liable under this part:
      ***




             (a) The owner or operator of a facility if the owner or
             operator is responsible for an activity causing a release or
             threat of release.

            (b) The owner or operator of a facility at the time of disposal of a
             hazardous substance if the owner or operator is responsible for
             an activity causing a release or threat of release.

                                          56
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.90
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                64 of6889of 93




            (c) An owner or operator of a facility who becomes an owner or
            operator on or after June 5, 1995.
             ***



            (d) A person who by contract, agreement, or otherwise
             arranged for disposal or treatment, or arranged with a
             transporter for transport for disposal or treatment, of a
             hazardous substance owned or possessed by the person,
             by any other person, at a facility owned or operated by
             another person and containing the hazardous substance.

             ***



            (e) A person who accepts or accepted any hazardous
             substance for transport to a facility selected by that
             person.

      309. Defendants are responsible for activities causing a release or threat of

release ofPFAS from Commercial AFFF.

      310. Defendants owned or operated one or more locations or facilities

throughout the State where PFAS from Commercial AFFF was released.

      311. By contract, agreement, or otherwise, Defendants arranged for the

disposal or treatment of Commercial AFFF containing PFAS, and/or arranged with

a transporter for transport for disposal or treatment of Commercial AFFF

containing PFAS, by the third-party purchasers of Commercial AFFF containing

PFAS, at facilities owned or operated by other persons, including but not limited to

third-party purchasers of Commercial AFFF containing PFAS.

      312. Defendants accepted for transport Commercial AFFF containing PFAS

to the locations or facilities from which PFAS was released onto or into the State's

natural resources and the environment.

                                          57
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.91
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                65 of6989of 93




      313. MCL 324.20126a, provides, in pertinent part, that:

      (1) Except as provided in section 20126(2), a person who is liable under
       section 20126 is jointly and severally liable for all of the following:

            (a) All costs of response activity lawfully incurred by the
             state relating to the selection and implementation of
             response activity under this part.

            (b) Any other costs of response activity reasonably incurred
             under the circumstances by any other person.

            (c) Damages for the full value of injury to, destruction of,
             or loss of natural resources, including the reasonable costs
             of assessing the injury, destruction, or loss resulting from
             the release.
      ***




      (3) The amounts recoverable in an action shall include interest. This
       interest shall accrue from the date payment is demanded in writing, or
       the date of expenditure or damage, whichever is later. The rate of
       interest on the outstanding unpaid balance of the accounts recoverable
       under this section shall be the same rate as specified in section 6013(8)
       of the revised judicature act of 1961, Act No. 236 of the Public Acts of
       1961, being section 600.613 of the Michigan Compiled Laws.
      ***




      (6)If the department determines that there may be an imminent and
       substantial endangerment to the public health, safety, or welfare, or to
       the environment because of an actual or threatened release from a
      facility, the attorney general may bring an action against any person
       who is liable under section 20126 or any other appropriate person to
       secure the relief that may be necessary to abate the danger or threat.
       The court has jurisdiction to grant such relief as the public interest
       and the equities of the case may require.

      314. As a result of releases and threatened releases of hazardous

substances for which Defendants are responsible, the State has incurred and is

continuing to incur response activity costs, including investigation, monitoring, and

enforcement costs, at the facilities.


                                          58
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.92
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                66 of7089of 93




      315. Releases and threatened releases of hazardous substances for which

Defendants are responsible have also caused injury to, destruction of, and loss of the

State's natural resources.

      316. MCL 324.20137(1), provides, in pertinent part, that:

      [Tin addition to other relief authorized by law, the attorney general
       may, on behalf of the state, commence a civil action seeking one or
       more of the following:

            (a)Temporary or permanent injunctive relief necessary to
             protect the public health, safety, or welfare, or the
             environment from the release or threat of release.

            (b) Recovery of state response activity costs pursuant to
             Section 20126a.

            (c) Damages for the full value of injury to, destruction of,
             or loss of natural resources resulting from the release or
             threat of release, including the reasonable costs of
             assessing the injury, destruction, or loss resulting from
             the release or threat of release.

            (d) A declaratory judgment on liability for future response
             costs and damages.

            (e)A civil fine of not more than $10,000.00 for each day of
             noncompliance without sufficient cause with a written
             request of the department pursuant to section
             20114(1)(h). A fine imposed under this subdivision shall
             be based on the seriousness of the violation and any good
            faith efforts of the person to comply with this part.

            (f) A civil fine of not more than $1,000.00 for each day of
             violation of this part. A fine imposed under this
             subdivision shall be based upon the seriousness of the
             violation and any good faith efforts of the person to
             comply with this part.
             ***



            (k)Any other relief necessary for the enforcement of this
             part.


                                          59
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.93
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                67 of7189of 93




      317. As a result of releases and threatened releases of hazardous

substances for which Defendants are responsible, the State has incurred and is

continuing to incur response activity costs, including investigation, monitoring, and

enforcement.

      318. Releases and threatened releases of hazardous substances for which

Defendants are responsible has also caused injury to, destruction of, and loss of the

State's natural resources.

      319. Due to the injury, destruction, and loss of natural resources,

Defendants are liable to the State for the cost of restoring, repairing, replacing, or

acquiring the equivalent of the natural resources injured or acquiring substitute or

alternative resources. MCL 324.20126a(4).

      320. Accordingly, under Part 201 of the NREPA,the State seeks to hold

Defendants liable for all past and future natural resource damages, loss-of-use

damages, response activity costs, costs of investigation, costs of testing and

monitoring, costs of providing water from an alternate source, costs of installing and

maintaining an early warning system to detect PFAS from Commercial AFFF

before it reaches wells, costs of remediating PFAS from Commercial AFFF in

natural resources including groundwater, surface waters, soils, sediments, and

other natural resources, any other costs or other expenditures incurred to address

PFAS contamination from Commercial AFFF in Michigan, interest on the damages

according to law, any applicable civil fines, and any other relief necessary for the

enforcement of Part 201 to remedy PFAS contamination in Michigan.


                                          60
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.94
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                68 of7289of 93




      321. The State also seeks a declaratory judgment on Defendants' liability

for future response activity costs and damages pursuant to MCL 342.20137(1)(d)

including, but not limited to, costs related to providing an alternative water supply,

costs related to health assessments or health-effect studies carried out under the

supervision, or with the approval of, the Michigan Department of Health and

Human Services related to response activities, interest, and oversight of any future

response activities that Defendants may perform.


                       SECOND CAUSE OF ACTION
                 LIABILITY UNDER PART 17 OF THE NREPA

                            (Against All Defendants)•

      322. The State repeats, realleges, and incorporates by reference the

allegations contained in Paragraphs 1-321, above, as though fully set forth herein.

      323. Part 17 of the NREPA authorizes the Attorney General, on behalf of

the State, to maintain a civil action "for declaratory and equitable relief against any

person for the protection of the air, water, and other natural resources and the

public trust in these resources from pollution, impairment, or destruction."

MCL 324.1701(1). Part 17 of the NREPA is commonly referred to as the "Michigan

Environmental Protection Act."

      324. Part 17 of the NREPA applies to pollution of surface water and

groundwater contamination.

      325. As set forth in more detail above, surface water and groundwater have

been contaminated at or around numerous locations in Michigan.


                                          61
  Case
     Case
       1:20-cv-01080
           MDL No. 2873
                     ECFDocument
                         No. 1-1, PageID.95
                                   721-3 FiledFiled
                                               11/10/20
                                                    11/09/20
                                                          Page
                                                             Page
                                                               69 of7389of 93




      326. Part 17 of the NREPA authorizes the Court to grant declaratory and

equitable relief, to impose conditions on the defendant to protect the environment,

to direct the adoption of antipollution standards, or to remand a case to appropriate

administrative proceedings. It allows the court to fashion standards in the context

of actual problems as they arise in individual cases.

      327. Accordingly, the State seeks to hold Defendants liable for all past and

future natural resource damages, loss-of-use damages, response activity costs, costs

of investigation, costs of testing and monitoring, costs of providing water from an

alternate source, costs of installing and maintaining an early warning system to

detect PFAS from Commercial AFFF before it reaches wells, costs of remediating

PFAS from Commercial AFFF in natural resources including groundwater, surface

waters, soils, sediments, and other natural resources, any other costs or other

expenditures incurred to address PFAS contamination from Commercial AFFF in

Michigan, interest on the damages according to law, any,applicable civil fines, and

any other relief necessary for the enforcement of Part 17 to remedy PFAS

contamination in Michigan.

      328. The State also seeks a declaratory judgment on Defendants' liability

for future response activity costs and damages pursuant to MCL 342.20137(1)(d)

including, but not limited to, costs related to providing an alternative water supply,

costs related to health assessments or health-effect studies carried out under the

supervision, or with the approval of, the Michigan Department of Health and




                                          62
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.96
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                70 of7489of 93




Human Services related to response activities, interest, and oversight of any future

response activities that Defendants may perform.


                    ,   THIRD CAUSE OF ACTION
                 LIABILITY UNDER PART 31 OF THE NREPA

                             (Against All Defendants)

       329. The State repeats, realleges, and incorporates by reference the

allegations contained in Paragraphs 1-328, above, as though fully set forth herein.

       330. Part 31 of the NREPA, MCL 324.3101 et seq., is Michigan's primary

pollution control statute. Part 31 of the NREPA has the dual purpose of protecting

water quality and regulating water-waste disposal. Under MCL 324.3103(1), the

Michigan Department of Natural Resources and Environment has the duty and

authority to "protect and conserve the water resources of the state." "Waters of the

state" includes both surface and underground waters.

       331. MCL 324.3115(1) provides that the Attorney General may commence a

civil action for appropriate relief, including a permanent or temporary injunction,

for violations of Part 31 of the NREPA or its implementing rules.

       332. MCL 324.3109(1) prohibits the direct or indirect discharge of any

substance into.the waters of the State that is or may become injurious to: (a)"the

public health, safety, or welfare";(b)"domestic, commercial;industrial, agricultural,

recreational, or other uses that are being made or may be made of such waters";(c)

"the value or utility of riparian lands";(d)"livestock, wild animals, birds, fish,




                                           63
  Case
     Case
       1:20-cv-01080
           MDL No. 2873
                     ECFDocument
                         No. 1-1, PageID.97
                                   721-3 FiledFiled
                                               11/10/20
                                                    11/09/20
                                                          Page
                                                             Page
                                                               71 of7589of 93




aquatic life, or plants or to their growth, or propagation"; and (e)"the value of fish

and game."

      333. 'Waters of the state' means groundwaters, lakes, rivers, and streams

and all other watercourses and waters, including the Great Lakes within the

jurisdiction of[the State of Michigan.]" MCL 324.3101(aa).

      334. Through their distribution, sale, release, supply, transport,

arrangement for disposal or treatment, handling, and/or use of Commercial AFFF

in Michigan, Defendants have directly or indirectly caused PFAS from Commercial

AFFF to be discharged into the waters of the state, and these discharges are or may

become injurious to public health, fish, plants, aquatic life, and other designated

uses of the waters of the state and, therefore, these practices are in violation of

MCL 324.3109.

      335. A violation of MCL 324.3109 is prima facie evidence of the existence of

a public nuisance and "may be abated according to law in an action brought by the

attorney general in a court of competent jurisdiction." MCL 324.3109(6).

      336. The State is entitled to relief requiring Defendants to take such action

as may be necessary to abate the injurious PFAS from Commercial AFFF

discharged to the waters of the State as defined in Part 31 of the NREPA.

      337. The State further seeks statutory penalties, fines, and any other relief

available under Part 31.

      338. In addition, Defendants knew or should have known that they directly

or indirectly discharged substances that are or may become injurious to public


                                          64
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.98
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                72 of7689of 93




health, fish, plants, aquatic life, and other designated uses of the waters of the

State.

         339. As a result, the value of the natural resources of the State have been

significantly damaged. In addition, the State has incurred, and continues to incur,

costs of surveillance and enforcement resulting from the violations of Part 31.

         340. Accordingly, the State seeks to hold Defendants liable for all past and

future natural resource damages, loss-of-use damages, response activity costs, costs

of investigation, costs of testing and monitoring, costs of providing water from an

alternate source, costs of installing and maintaining an early warning system to

detect PFAS from Commercial AFFF before it reaches wells, costs of remediating

PFAS from Commercial AFFF in natural resources including groundwater, surface

waters, soils, sediments, and other natural resources, any other costs or other

expenditures incurred to address PFAS contamination from Commercial AFFF in

Michigan, interest on the damages according to law, any applicable civil fines, and

any other relief necessary for the enforcement of Part 31 to remedy PFAS

contamination in Michigan.

         341. The State also seeks a declaratory judgment on Defendants' liability

for future response activity costs and damages pursuant to MCL 342.20137(1)(d)

including, but not limited to, costs related to providing an alternative water supply,

costs related to health assessments or health-effect studies carried out under the

supervision, or with the approval of, the Michigan Department of Health and




                                           65
   Case
      Case
        1:20-cv-01080
            MDL No. 2873
                      ECFDocument
                          No. 1-1, PageID.99
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                           Page
                                                              Page
                                                                73 of7789of 93




Human Services related to response activities, interest, and oversight of any future

response activities that Defendants may perform.


                          FOURTH CAUSE OF ACTION
                                TRESPASS

                            (Against All Defendants)

      342. The State repeats, realleges, and incorporates by reference the

allegations contained in Paragraphs 1-341, above, as though fully set forth herein.

      343. The Commercial AFFF that Defendants distributed, sold, released,

supplied, transported, arranged for disposal or treatment, handled, and/or used

affecting the State's property and its groundwater, surface waters, fish, wildlife,

marine resources, and other natural resources constitutes an unauthorized direct

and immediate physical intrusion of property in which the State and/or a

substantial number of its residents have exclusive possessory interests.

      344. • The trespass of Commercial AFFF, which contains PFAS, alleged

herein has varied over time and has not ceased.

      345. The Commercial AFFF that Defendants distributed, sold, released,

supplied, transported, arranged for disposal or treatment, handled, and/or used

continues to be located on or in the State's property and its groundwater, surface

water, fish, wildlife, marine resources, and other natural resources.

      346. Defendants intended to distribute, sell, release, supply, transport,

arrange for disposal or treatment, handle, and/or use Commercial AFFF, which

contains PFAS, and Defendants knew with substantial certainty that their acts


                                          66
  CaseCase
       1:20-cv-01080
           MDL No. 2873
                     ECF Document
                         No. 1-1, PageID.100
                                   721-3 FiledFiled
                                               11/10/20
                                                    11/09/20
                                                         PagePage
                                                              74 of78
                                                                    89of 93




would contaminate the State's property and its surface waters and groundwater,

fish, wildlife, marine resources, and other natural resources.

      347. Defendants are liable for trespass.

      348. The trespass has caused significant harm resulting from Defendants'

unreasonable interference with the use or enjoyment of the State's property and its

surface waters and groundwater, fish, wildlife, marine resources, and other natural

resources.

      349. The State has not consented to and does not consent to the trespass

alleged herein.

      350. The State brings this claim as the exclusive owner of the property and

interests in property, as well as in both its public trustee and parens patriae

capacities.

      351. The State has a duty to protect and restore its natural resources and

protect the health and comfort of its residents.

      352. In its parens patriae capacity, the State may protect its quasi-

sovereign interests, including the State's interest in the well-being of its residents,

as well as its residents' interest in the integrity of the State's natural resources.

      353. Accordingly, the State is bringing this action for the invasion of its

exclusive possessory interests in the State's natural resources, in addition to its

residents' interest in the integrity of the State's natural resources.

      354. As long as the State's property and natural resources remain

contaminated due to Defendants' conduct, the trespass continues and is ongoing.


                                           67
  CaseCase
       1:20-cv-01080
           MDL No. 2873
                     ECF Document
                         No. 1-1, PageID.101
                                   721-3 FiledFiled
                                               11/10/20
                                                    11/09/20
                                                         PagePage
                                                              75 of79
                                                                    89of 93




      355. As a direct and proximate result of Defendants' acts and omissions as

alleged herein, the State and its residents, which it represents parens patriae, have

suffered monetary losses and damages in an amount to be proven at trial.

      356. As a direct and proximate result of the Defendants' acts and omissions

as alleged herein, the State seeks to hold Defendants liable for all past and future

natural resource damages, loss-of-use damages, response activity costs, costs of

investigation, costs of testing and monitoring, costs of providing water from an

alternate source, costs of installing and maintaining an early warning system to

detect Commercial AFFF containing PFAS before it reaches wells, costs of

remediating Commercial AFFF containing PFAS from natural resources including

groundwater, surface waters, soils, sediments, and other natural resources, any

other costs or other expenditures incurred to address contamination from

Commercial AFFF containing PFAS in Michigan, interest on the damages according

to law, any applicable civil fines, and any other relief necessary to remedy PFAS

contamination from Commercial AFFF.


                           FIFTH CAUSE OF ACTION
                              PUBLIC NUISANCE

                            (Against All Defendants)

      357. The State repeats, realleges, and incorporates by reference the

allegations contained in Paragraphs 1-356, above, as though fully set forth herein.

      358. Defendants distributed, sold, released, supplied, transported, arranged

for disposal or treatment, handled, and/or used Commercial AFFF, which contains


                                         68
  CaseCase
       1:20-cv-01080
           MDL No. 2873
                     ECF Document
                         No. 1-1, PageID.102
                                   721-3 FiledFiled
                                               11/10/20
                                                    11/09/20
                                                         PagePage
                                                              76 of80
                                                                    89of 93




PFAS,in a manner that created or participated in creating a public nuisance that

unreasonably interferes, endangers, or injures the property, health, safety, and

welfare of the general public and the State of Michigan.

      359. Defendants, by their negligent, reckless, and willful acts and omissions

as set forth above, have, among other things, knowingly unleashed Commercial

AFFF PFAS contamination in State natural resources and property throughout

Michigan, having concealed the threat, thereby causing and threatening to cause

Commercial AFFF PFAS contamination of the State's natural resources and

property. Defendants'PFAS continues to spread in and contaminate more State

natural resources and property throughout the State.

      360. Each Defendant has caused, contributed to, maintained, and/or

participated in a public nuisance by substantially and unreasonably interfering

with, obstructing and/or threatening, among other things: (a) Michigan residents'

common public rights to enjoy State natural resources and property free from

unacceptable health risk, pollution, and contamina
                                                 .tion; and (b)the State's parens

patriae and public trust abilities to protect, conserve, and manage the State's •

natural resources.

      361. Each Defendant has, at all times relevant to this action, caused,

contributed to, maintained, and/or participated in the creation of such public

nuisance. Among other things, each Defendant is a substantial contributor to such

public nuisance as follows:




                                         69
  CaseCase
       1:20-cv-01080
           MDL No. 2873
                     ECF Document
                         No. 1-1, PageID.103
                                   721-3 FiledFiled
                                               11/10/20
                                                    11/09/20
                                                         PagePage
                                                              77 of81
                                                                    89of 93




         (a) Defendants distributed, sold, released, supplied, transported, arranged

for disposal or treatment, handled, used, and/or otherwise placed into the stream of

Commercial AFFF, which contains PFAS, when they knew, or reasonably should

have known, that PFAS would escape from Commercial AFFF and contaminate

State natural resources and property;

        (b) Defendants distributed, sold, released, supplied, transported, arranged

for disposal or treatment, handled, used, and/or otherwise placed into the stream of

commerce Commercial AFFF, which contains PFAS, that was delivered into the          •

State (and areas affecting the State's natural resources and property), when they

knew, or reasonably should have known, that PFAS contained in Commercial AFFF

would be released readily into the environment during the normal, intended, and

foreseeable uses of Commercial AFFF, and when released, PFAS contained in

Commercial AFFF would persist in the environment and not break down,

contaminate State natural resources and property, including soils, sediments,

groundwater, surface waters, wildlife, and drinking water supplies, and, ultimately,

be difficult and costly to remove; and

        (c) Defendants distributed, sold, released, supplied, transported, arranged

for disposal or treatment, handled, used, and/or otherwise placed into the stream of

commerce Commercial AFFF, which contains PFAS, that was delivered into the

State (and areas affecting the•State's natural resources and property), when they

knew, or reasonably should have known,that PFAS contained in Commercial AFFF

posed substantial risks to public health.


                                            70
  CaseCase
       1:20-cv-01080
           MDL No. 2873
                     ECF Document
                         No. 1-1, PageID.104
                                   721-3 FiledFiled
                                               11/10/20
                                                    11/09/20
                                                         PagePage
                                                              78 of82
                                                                    89of 93




      362. Defendants also had firsthand knowledge and experience regarding

releases of PFAS contained in Commercial AFFF to the environment, including

groundwater and other natural resources.

      363. Despite their knowledge that contamination of the State's natural

resources and property with PFAS contained in Commercial AFFF was the

inevitable consequence of their conduct, Defendants failed to provide adequate

warnings or special instructions, failed to take any other reasonable precautionary

measures to prevent or mitigate such contamination, and/or affirmatively

misrepresented the hazards of PFAS in their product information and/or

instructions for use.

      364. Defendants knew, or in the exercise of reasonable care should have

known, that the introduction and use of Commercial AFFF would unreasonably and

seriously endanger, injure, and interfere with the ordinary comfort, use, and

enjoyment of natural resources and property relied upon by the State and its

residents, as it has.

      365. Defendants have caused, contributed to, maintained, and/or

participated in a public nuisance that has caused substantial injury to the State's

natural resources and property, in which the public has interests represented by

and protected by the State in its trustee and parens patriae capacities. Defendants'

conduct also threatens to cause substantial additional injury to the State's natural

resources and property. The public nuisance has caused and/or continues to

threaten to cause substantial injury to property directly owned by the State.


                                         71
   CaseCase
        1:20-cv-01080
            MDL No. 2873
                      ECF Document
                          No. 1-1, PageID.105
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                          PagePage
                                                               79 of83
                                                                     89of 93




       366. The contamination of the State's natural resources and property with

 Defendants' PFAS-containing Commercial AFFF is ongoing. PFAS from

 Commercial AFFF continues to threaten, migrate into, and enter the State's natural

• resources and property, and cause new contamination in new locations.

       367. As a direct and proximate result of Defendants' acts and omissions, the

 State's natural resources and property are contaminated with PFAS from

 Commercial AFFF.

       368. The State has incurred, is incurring, and will incur, investigation,

 remediation, cleanup, restoration, removal, treatment, monitoring, and other costs

 and expenses related to contamination of the State's natural resources and

 property.

       369. Defendants' acts and omissions have caused and/or threatened to cause

 injuries to the State's natural resources and property that are indivisible.

       370. As a direct and proximate result of the Defendants' acts and omissions

 as alleged herein, the State seeks to hold Defendants liable for all past and future

 natural resource damages, loss-of-use damages, response activity costs, costs of

 investigation, costs of testing and monitoring, costs of providing water from an

 alternate source, costs of installing and maintaining an early warning system to

 detect Commercial AFFF containing PFAS before it reaches wells, costs of

 remediating Commercial AFFF containing PFAS from natural resources including

 groundwater, surface waters, soils, sediments, and other natural resources, any

 other costs or other expenditures incurred to address contamination from


                                           72
  CaseCase
       1:20-cv-01080
           MDL No. 2873
                     ECF Document
                         No. 1-1, PageID.106
                                   721-3 FiledFiled
                                               11/10/20
                                                    11/09/20
                                                         PagePage
                                                              80 of84
                                                                    89of 93




Commercial AFFF containing PFAS in Michigan, interest on the damages according

to law, any applicable civil fines, and any other relief necessary to remedy PFAS

contamination from Commercial.AFFF.


                           SIXTH CAUSE OF ACTION
                            UNJUST ENRICHMENT

                            (Against All Defendants)

      371. The State repeats, realleges, and incorporates by reference the

allegations contained in Paragraphs 1-370, above, as though fully set forth herein.

      372. By common law and the principles ofjustice, a person or entity may

not be inequitably enriched by receiving a benefit at another's expense.

      373. The principles of unjust enrichment are violated where a party steps in

to address a duty owed by another to the public to protect the public from an urgent

threat to their health, safety, or general welfare and pays expenses that rightfully

should have been paid by the other person.

      374. As described herein, Defendants have obtained revenue and profits

from the production, sale, and use of Commercial AFFF, which contains PFAS,

which has resulted in PFAS contamination in the State of Michigan.

      375. To address Commercial AFFF PFAS contamination in the State of

Michigan in order to protect its residents and natural resources, the State has

incurred, and continues to incur, substantial costs in investigating and responding

to Commercial AFFF PFAS contamination throughout the State of Michigan.




                                         73
  CaseCase
       1:20-cv-01080
           MDL No. 2873
                     ECF Document
                         No. 1-1, PageID.107
                                   721-3 FiledFiled
                                               11/10/20
                                                    11/09/20
                                                         PagePage
                                                              81 of85
                                                                    89of 93




      376. Defendants have been unjustly enriched because they received a

benefit from the State's response activities and did not have to incur their own costs

to investigate and remediate the PFAS contamination caused by or related to the

production, sale, use, and disposal of Commercial AFFF.

      377. The principles of justice and established common law require

Defendants to reimburse the State for performing a duty properly owed by

Defendants as a result of their conduct, as alleged herein.


                               REQUEST FOR RELIEF

      WHEREFORE,the State of Michigan, by and through the Michigan Attorney

General Dana Nessel, respectfully seeks entry ofjudgment in its favor and against

Defendants for:

         A. Compensatory damages arising from contamination from PFAS from

Commercial AFFF and injury of State natural resources and property, including

groundwater, surface waters, drinking water supplies, biota, wildlife (including

fish), and their associated soils, sediments, and uses, and other State natural

resources and property, according to proof, including, but not limited to:

        (i)       natural resource damages;

        (ii)      loss-of-use damages;

        (iii)     past and future response activity costs;

        (iv)      costs of investigation;

        (v)       costs of testing and monitoring;

        (vi)      costs of providing water from an alternate source;

                                            74
 CaseCase
      1:20-cv-01080
          MDL No. 2873
                    ECF Document
                        No. 1-1, PageID.108
                                  721-3 FiledFiled
                                              11/10/20
                                                   11/09/20
                                                        PagePage
                                                             82 of86
                                                                   89of 93




           (vii)   costs of installing and maintaining an early warning system to

                   detect PFAS from Commercial AFFF before it reaches wells;

        (viii) costs of remediating PFAS from Commercial AFFF in natural

                   resources including groundwater, surface waters, soils, sediments,.

                   and other natural resources;

        (ix)       remedial action, including cleanup of PFAS contamination from

                   Commercial AFFF;

        (x)        any other costs or other expenditures incurred to address PFAS

                   contamination and injury from Commercial AFFF; and

        (xi)       interest on the damages according to law;

     B.        Temporary or permanent injunctive relief necessary to protect the

public health, safety, or welfare, or the environment from the release or threat of

release of PFAS from Commercial AFFF pursuant to MCL 324.20137(1)(a);

      C.       Damages for the full value of injury to, destruction of, or loss of natural

resources resulting from the release or threat of release, including the reasonable

costs of assessing the injury, destruction, or loss resulting from the release or

threat of release of PFAS from Commercial AFFF pursuant to MCL 324.20137(1)(c)

and MCL 324.20126a(1)(c);

     D.        Civil fines pursuant to MCL 324.20137(1)(e) and (f);

     E.       Any other relief necessary for the State to enforce Part 201 of the

NREPA pursuant to MCL 20137(1)(k);




                                            75
 CaseCase
      1:20-cv-01080
          MDL No. 2873
                    ECF Document
                        No. 1-1, PageID.109
                                  721-3 FiledFiled
                                              11/10/20
                                                   11/09/20
                                                        PagePage
                                                             83 of87
                                                                   89of 93




     F.       Injunctive and equitable relief to compel Defendants to abate the

continuing nuisance and trespass by enjoining the further use, sale, distribution,

and discharge of Commercial AFFF containing PFAS in the State and compelling

Defendants to remove PFAS from Commercial AFFF from State natural resources

and property pursuant to MCL 324.3109(6).

     G.       Statutory penalties and fines pursuant to MCL 324.3115(1),(2),(3),

and/or (4).

     H.       Damages for the full value of the injuries done to the natural resources

of the State and the costs of surveillance and enforcement by the State resulting

from Defendants' violations of Part 31 of the NREPA pursuant to MCL

324.3115(2);

     I.       Punitive damages and such other damages as allowed by statute;

     J.       Costs (including reasonable attorney fees, court costs, and other

reasonable litigation expenses);

     K.       Prejudgment interest; and

     L.       Any other and further relief as the Court deems just, proper, and

equitable.

          Plaintiffs demand a trial by jury on all claims so triable.

                                               Respectfully submitted,

                                               Dana Nessel
                                               Attorney General

                                               /s/ Amy E. Keller
                                               Amy E. Keller (P74015)
                                               Adam J. Levitt

                                          76
CaseCase
     1:20-cv-01080
         MDL No. 2873
                   ECF Document
                       No. 1-1, PageID.110
                                 721-3 FiledFiled
                                             11/10/20
                                                  11/09/20
                                                       PagePage
                                                            84 of88
                                                                  89of 93




                                         Special Assistant Attorneys General
                                        Daniel R. Flynn
                                         Laura E. Reasons
                                         Mary McKenna
                                         Adam Prom
                                         DiCello Levitt Gutzler LLC
                                         10 North Dearborn Street, 6th Floor
                                         Chicago, IL 60602
                                        (312) 214-7900
                                         akeller@dicellolevitt.com
                                         alevitt@dicellolevitt.com
                                         dflynn@dicellolevitt.com
                                         lreasons@dicellolevitt.com
                                         mmckenna@dicellolevitt.com
                                         aprom@dicellolevitt.com

                                         Gregory M. Utter
                                         Joseph M. Callow, Jr.
                                         Special Assistant Attorneys General
                                         Sarah V. Geiger
                                         Collin L. Ryan
                                         Joseph B. Womick
                                         Keating Muething & Klekamp PLL
                                         1 East 4th Street, Suite 1400
                                         Cincinnati, OH 45202
                                        (513)579-6400
                                         gmutter@kmklaw.com
                                        jcallow@kmklaw.com
                                         mallen@kmklaw.com
                                         sgeiger@kmklaw.com
                                         cryan@kmklaw.com
                                        jwomick@kmklaw.com

                                        Richard W. Fields
                                        Special Assistant Attorney General
                                        Martin F. Cunniff
                                        Fields PLLC
                                        1901 L St., N.W.
                                        Suite 700
                                        Washington, D.C. 20036
                                        Fields@fieldslawpllc.com
                                        MartinCunniff@fieldslawp11c.com

                                        Polly A. Synk (P63473)
                                        Danielle Allison-Yokom (P70950)
                                   77
  CaseCase
       1:20-cv-01080
           MDL No. 2873
                     ECF Document
                         No. 1-1, PageID.111
                                   721-3 FiledFiled
                                               11/10/20
                                                    11/09/20
                                                         PagePage
                                                              85 of89
                                                                    89of 93




                                           Assistant Attorneys General
                                           Michigan Department of Attorney
                                           General
                                          Environment, Natural Resources, and
                                           Agriculture Division
                                          P.O. Box 30755
                                           Lansing, MI 48909
                                          (517) 335-7664
                                           synkp@michigan.gov
                                           allisonyokomd@michigan.gov

Dated: August 20, 2020.,


10203349.1




                4




                                     78
  CaseCase
       1:20-cv-01080
           MDL No. 2873
                     ECF Document
                         No. 1-1, PageID.112
                                   721-3 FiledFiled
                                               11/10/20
                                                    11/09/20
                                                         PagePage
                                                              86 of90
                                                                    89of 93




                         STATE OF MICHIGAN
             CIRCUIT COURT FOR THE 30TH JUDICIAL CIRCUIT
                          INGHAM COUNTY

ATTORNEY GENERAL DANA NESSEL,on
behalf of the People of the State of Michigan,   No. 2020-
and the STATE OF MICHIGAN,
                                                 HON.
      Plaintiffs,


                                                 JURY DEMAND
CHEMGUARD,INC., TYCO FIRE
PRODUCTS, LP, NATIONAL FOAM,INC.,
ANGUS FIRE ARMOUR CORPORATION,
KIDDE P.L.C., INC., KIDDE-FENWAL,INC.,
RAYTHEON TECHNOLOGIES
CORPORATION, UTC FIRE & SECURITY
AMERICAS CORPORATION,INC.,VULCAN
FIRE SYSTEMS,INC., HUNTINGTON
LABORATORIES, INC., ECOLAB INC.,
MINE SAFETY APPLIANCES COMPANY,
LLC, VERDE ENVIRONMENTAL,INC., a/k/a
MICRO-BLAZE,INC., HARTFORD
CHEMICAL SALES CORPORATION, G.V.C.
CHEMICAL CORPORATION,STEVENS
COMPANY,INC., HAZARD CONTROL
TECHNOLOGIES,INC., FIRE-ADE,INC.,
ROCKWOOD SYSTEMS,INC., f/k/a
ROCKWOOD SYSTEMS CORPORATION,
COBRA FIRE PROTECTION,INC., BROCO
PRODUCTS,INC., PIONEER PRODUCTS,
INC., DENKO,INC., a/k/a DENKO FOAM,
INC., RUSSELL MARTIN INDUSTRIES,Inc.
DAWN CHEMICAL CORPORATION OF
WISCONSIN,INC., AMEREX
CORPORATION,PERIMETER SOLUTIONS
LP, NOBLE INDUSTRIAL SUPPLY
CORPORATION, ROYAL CHEMICAL
COMPANY, VST CHEMICAL
CORPORATION,SUMMIT
ENVIRONMENTAL CORPORATION,INC.,
FIRE SERVICES PLUS,INC., BUCKEYE
FIRE EQUIPMENT COMPANY.
  CaseCase
       1:20-cv-01080
           MDL No. 2873
                     ECF Document
                         No. 1-1, PageID.113
                                   721-3 FiledFiled
                                               11/10/20
                                                    11/09/20
                                                         PagePage
                                                              87 of91
                                                                    89of 93




       Defendants.


 Dana Nessel                                 Gregory M. Utter
 Attorney General                            Joseph M. Callow, Jr.
 Polly A. Synk (P63473)                      Special Assistant Attorneys
 Danielle Allison-Yokom (P70950)             General
 Assistant Attorneys General                 Matthew M.Allen
 Michigan Department of Attorney General     Sarah V. Geiger
 Environment, Natural Resources, and         Collin L. Ryan
 Agriculture Division                        Joseph B. Womick
 P.O. Box 30755                              Keating Muething & Klekamp
 Lansing, MI 48909                           PLL
(517) 335-7664                               1 East 4th Street, Suite 1400
 synkp@michigan.gov                          Cincinnati, OH 45202
 allisonyokomd@michigan.gov                 (513)579-6400
                                             gmutter@kmklaw.com
                                            jcallow@kmklaw.com
                                             mallen@kmklaw.com
                                             sgeiger@kmklaw.com
                                             cryan@kmklaw.com
                                            jwomick@kmklaw.com


 Adam J. Levitt                              Richard W. Fields
 Amy E. Keller (P74015)                      Special Assistant Attorney
 Special Assistant Attorneys General         General
 Daniel R. Flynn                             Martin F. Cunniff
 Laura E. Reasons                            Fields, PLLC
 Adam Prom                                   1901 L St., N.W. Suite 700,
 DiCello Levitt Gutzler LLC                  Washington, D.C. 20036(800)
 10 North Dearborn Street, 6th Floor         878-1432
 Chicago, IL 60602                           fields@fieldslawpllc.com
(312)214-7900                                martincunniff@fieldslawp11c.com
 alevitt@dicellolevitt.com
 akeller@dicellolevitt.com
 dflynn@dicellolevitt.com
lreasons@dicellolevitt.com
 aprom@dicellolevitt.com
  CaseCase
       1:20-cv-01080
           MDL No. 2873
                     ECF Document
                         No. 1-1, PageID.114
                                   721-3 FiledFiled
                                               11/10/20
                                                    11/09/20
                                                         PagePage
                                                              88 of92
                                                                    89of 93




                                   JURY DEMAND

      Pursuant to MCR 2.508(B)(1), Plaintiffs, Attorney General Dana Nessel, on

behalf of the People of the State of Michigan, hereby demands a trial by jury of all

issues so triable as a matter of right.

                                              Respectfully submitted,

                                              Dana Nessel
                                              Attorney General

                                              Is!Amy E. Keller
                                              Amy E. Keller (P74015)
                                              Adam J. Levitt
                                              Special Assistant Attorneys General
                                              Daniel R. Flynn
                                              Laura E. Reasons
                                              Adam Prom
                                              DiCello Levitt Gutzler LLC
                                              10 North Dearborn Street, 6th Floor
                                              Chicago, IL 60602
                                             (312) 214-7900
                                              akeller@dicellolevitt.com
                                              alevitt@dicellolevitt.com
                                              dflynn@dicellolevitt.com
                                              lreasons@dicellolevitt.com
                                              aprom@dicellolevitt.com

                                              Gregory M. Utter
                                              Joseph M. Callow, Jr.
                                              Special Assistant Attorneys General
                                              Sarah V. Geiger
                                              Collin L. Ryan
                                              Joseph B. Womick
                                              Keating Muething & Klekamp PLL
                                              1 East 4th Street, Suite 1400
                                              Cincinnati, OH 45202
                                             (513)579-6400
                                              gmutter@kmklaw.com
                                             jcallow@kmklaw.com
                                              mallen@kmklaw.com
                                              sgeiger@kmklaw.com
   CaseCase
        1:20-cv-01080
            MDL No. 2873
                      ECF Document
                          No. 1-1, PageID.115
                                    721-3 FiledFiled
                                                11/10/20
                                                     11/09/20
                                                          PagePage
                                                               89 of93
                                                                     89of 93




                                          cryan@kmklaw.com
                                          jwomick@kmklaw.com

                                          Richard W. Fields
                                          Special Assistant Attorney General
                                          Martin F. Cunniff
                                          Fields PLLC
                                          1901 L St., N.W.
                                          Suite 700
                                          Washington, D.C. 20036
                                          Fields@fieldslawpllc.com
                                          MartinCunniff@fieldslawpllc.com

                                          Polly A. Synk (P63473)
                                          Danielle Allison-Yokom (P70950)
                                          Assistant Attorneys General
                                          Michigan Department of Attorney
                                          General
                                          Environment, Natural Resources, and
                                          Agriculture Division
                                          P.O. Box 30755
                                          Lansing, MI 48909
                                         (517) 335-7664
                                          synkp@michigan.gov
                                          allisonyokomd@michigan.gov

Dated: August 21, 2020.
10206010.1
